Exhibit 10.5
 
 

 
LEASE AGREEMENT
 
2020 DAIRY ASHFORD PLAZA
 
 
BY AND BETWEEN
 
DAP PLAZA
 
("LANDLORD")
 
AND
 
TAX MASTERS, INC.
 
("TENANT")
 
 
 

 
 

--------------------------------------------------------------------------------

 




   Page
SEC. 1  LEASED PREMISES
1
SEC. 2  TERM:
 
SEC. 3  USE:
2
SEC. 4  SECURITY DEPOSIT:
2
SEC. 5  BASE RENT:
2
SEC. 6  ADDITIONAL RENT:
3
SEC. 7  SERVICE AND UTILITIES:
6
SEC. 8  MAINTENANCE, REPAIRS AND USE:
9
SEC. 9  QUIET ENJOYMENT:
10
SEC. 10  ALTERATIONS •
 10
SEC. 11  FURNITURE, FIXTURES AND PERSONAL PROPERTY:
 11
SEC. 12  SUBLETTING AND ASSIGNMENT:
12
SEC. 13  FIRE AND CASUALTY:
14
SEC. 14  CONDEMNATION:
 15
SEC. 15  DEFAULT BY TENANT:
15
SEC. 16  REMEDIES OF LANDLORD:
16
SEC. 17  LIEN FOR RENT:
18
SEC. 18  LANDLORD'S DEFAULT
18
SEC. 19  TENANT'S REMEDIES:
 19
SEC. 20  NON-WAIVER•
 19
SEC. 21  LAWS AND REGULATIONS; RULES AND REGULATIONS.
 19
SEC. 22  ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD'S
     
LIABILITY:
19
SEC. 23  SEVERABILITY:
20
SEC. 24  SIGNS:
20
SEC. 25  SUCCESSORS AND ASSIGNS:
20
SEC. 26  SUBORDINATION:
20
SEC. 27  TAX PROTEST.
21
SEC. 28  HOLDING OVER:
21
SEC. 29  INDEPENDENT OBLIGATION TO PAY RENT:
21
SEC. 30  INDEMNITY; RELEASE AND WAIVER.
22
SEC. 31  INSURANCE:
23
SEC. 32  ENTIRE AGREEMENT:
23
SEC. 33  NOTICES:
23
SEC. 34  COMMENCEMENT DATE:
23
SEC. 35  RELOCATION OF TENANT:
23
SEC. 36  BROKERS:
24
SEC. 37  ESTOPPEL CERTIFICATES:
24
SEC. 38  NAME CHANGE:
24
SEC. 39  BANKRUPTCY:
24
SEC. 40  TELECOMMUNICATIONS PROVIDERS:
25
SEC. 41  HAZARDOUS SUBSTANCES:
25


 
i

--------------------------------------------------------------------------------

 

 
SEC. 42  NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES:
26
SEC. 43  ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA:
26
SEC. 44  ATTORNEYS' FEES:
27
SEC. 45  AUTHORITY OF TENANT:
27
SEC. 46  INABILITY TO PERFORM:
27
SEC. 47  JOINT AND SEVERAL TENANCY:
27
SEC. 48  EXECUTION OF THIS LEASE AGREEMENT:
27
SEC. 49  WAIVER OF TRIAL BY JURY; COUNTERCLAIM:
27
SEC. 50  CALCULATION OF TIME PERIODS
27
SEC. 51  ANTI-TERRORISM LAWS
27
SEC. 52  FINANCIAL STATEMENTS
28
SEC. 53  RENEWAL OPTION:
28
SEC. 54  RIGHT OF FIRST OFFER
29
SEC. 55  PURCHASE OPTION
30
SEC. 56  MEMORANDUM OF LEASE
30
SEC. 57  TENANT'S EXCLUSIVE USE
30
SEC. 58  BACK UP GENERATOR
31
SEC. 59  EXHIBITS
31

 
EXHIBITS:
 
EXHIBIT A - SITE PLAN
 
EXHIBIT B - LEGAL DESCRIPTION OF THE LAND
 
EXHIBIT C - PARKING AGREEMENT
 
EXHIBIT D - RULES AND REGULATIONS
 
EXHIBIT E - ACCEPTANCE OF PREMISES MEMORANDUM
 
EXHIBIT F - TENANT'S ESTOPPEL CERTIFICATE
 
EXHIBIT G - LEASEHOLD IMPROVEMENTS
 
EXHIBIT H - AIR CONDITIONING AND HEATING SERVICES
 
EXHIBIT I - INSURANCE REQUIREMENTS
 
EXHIBIT J - PURCHASE OPTION
 
EXHIBIT K - FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 


 
 
ii

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
Office Building
 
This Lease Agreement (this "Lease Agreement") is made and entered into as of the
date set forth on the signature page between DAP PLAZA, a California limited
partnership registered to do business in Texas as "DAP Plaza, Ltd.", hereinafter
referred to as "Landlord", and TAX MASTERS, INC., a Nevada corporation,
hereinafter referred to as "Tenant":
 
WITNESSETH:
 
SEC. I LEASED PREMISES In consideration of the mutual covenants as set forth
herein, Landlord and Tenant hereby agree as follows:
 
A. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord for
the rental and on the terms and conditions hereinafter set forth the office
building located at 2020 Dairy Ashford Road, Houston, Harris County, Texas 77077
(the "Building") and situated on that certain tract or parcel of land more
particularly described by metes and bounds on Exhibit B attached hereto and made
a part hereof for all purposes (the "Land"), which Building includes
approximately one hundred seven thousand eight hundred ninety (107,890) square
feet of Net Rentable Area (as hereinafter defined) on floors one (1) through six
(6) thereof, as indicated on the site plan attached hereto as Exhibit A (the
Building, including such Net Rentable Area, shall be referred to herein as the
"Leased Premises"). Said Building is located on and constitutes a part of that
certain office building complex located on the Land comprised of the Building,
the Adjacent Building (hereinafter defined) and all common driveways, entrances,
exits, parking lots, parking garages, and sidewalks serving the same
(hereinafter collectively, the "Development"). Tenant agrees that the Net
Rentable Area of the Leased Premises described herein is a reasonable
approximation and is not subject to revision whether or not the actual size is
more or less. Subject to Section 9.B below, Landlord hereby grants Tenant, its
employees, invitees and other visitors, a nonexclusive license for the Term of
this Lease Agreement and all extensions and renewals thereof over, across and
upon all driveways, entrances, exits, parking lots, parking garages, sidewalks
and other common areas of the Development, subject however to Sections 9.B and
19 below and Exhibit C hereof, to use the same for the purpose for which they
were designed, including without limitation ingress and egress to the Leased
Premises.
 
B. The term "Net Rentable Area" shall mean the net rentable area measured
according to standards similar to those published by the Building Owners and
Managers Association International, Publication ANSI Z 65.1-1996, as amended or
replaced from time to time (the "Modified BOMA Standard"). If the Building is
ever demolished, altered, remodeled, renovated, expanded or otherwise changed in
such a manner as to alter the amount of space contained therein, then the Net
Rentable Area of the Building shall be adjusted and recalculated by using the
Modified BOMA Standard.
 
C. Landlord also leases to Tenant certain parking spaces on the terms and
conditions set forth in Exhibit C attached hereto and made a part hereof for all
purposes.
 
D. The Leased Premises shall be delivered to Tenant and Tenant shall accept
same, in its current "AS IS, WHERE IS" condition subject to the construction of
the Landlord's Work, as set forth and described on Exhibit G attached hereto and
made a part hereof for all purposes. Tenant acknowledges that no representations
as to the repair of the Leased Premises or the Building, nor promises to alter,
remodel or improve the Leased Premises or the Building, have been made by
Landlord, except as are expressly set forth in this Lease Agreement.
 
SEC. 2 TERM:
 
A. The term of this Lease Agreement (the "Term") shall commence on the day that
is one hundred eighty (180) days following the earlier to occur of (i) the day
that is sixty (60) days following the Effective Date or (ii) the date upon which
Tenant has obtained all third party permits and approvals (with respect to which
permits and approvals Tenant shall use its good faith and diligent efforts to
obtain) necessary for Tenant to commence, or cause the commencement of, the
construction and installation of the Leasehold Improvements (as defined on
Exhibit G)

 
1

--------------------------------------------------------------------------------

 

(such date being herein referred to as the "Commencement Date") and, unless
sooner terminated or renewed and extended in accordance with the terms and
conditions set forth herein, shall expire at 11:59 p.m. on the day preceding the
day that is sixty-six (66) months following the Commencement Date (the
"Expiration Date").
 
B. This Lease Agreement shall be effective as of the Effective Date (as
hereinafter defined) and in the event Tenant, prior to the Commencement Date,
(i) completes the Leasehold Improvements substantially in accordance with the
approved Construction Drawings (as defined on Exhibit G) and (ii) occupies the
Leased Premises for purposes of conducting its operations therein, such entry
shall be subject to the terms and conditions of this Lease Agreement, except
that Base Rent and Additional Rent (each as hereinafter defined) shall not
commence to accrue as a result of such entry until the Commencement Date.
 
SEC. 3 USE: Landlord acknowledges that Tenant's business operations consist of
advising and counseling both consumers and businesses in connection with, and
the preparation of, federal, state and local income tax returns and other tax
related matters and that Tenant intends to conduct such operations in the Leased
Premises (collectively "Tenant's Intended Use") Accordingly, the Leased Premises
shall be used and occupied by Tenant solely for general office purposes and any
uses ancillary to the same and to Tenant's Intended Use, including by way of
example but not limitation the operation of phone banks, computer processing
services and office reproduction services, and for no other purpose (save and
except a retail sundry/news kiosk and/or deli/snack bar shall be permitted on
the first floor as uses ancillary to Tenant's Intended Use so long as same are
located within the first floor of the Building, do not have independent access
to the exterior of the Building and are not advertised for use to the general
public). In the event the Tenant elects to use the Leased Premises for any such
ancillary uses, Tenant shall be required to obtain and maintain throughout the
Term all permits and licenses required by applicable governmental authority or
governing body to operate such ancillary uses in the Leased Premises. The Leased
Premises shall not be used for any purpose which would tend to lower the current
character of the Building, create unreasonable elevator loads or otherwise
interfere with standard Building operations and Tenant shall not engage in any
activity which does not comply with Rules and Regulations set forth on Exhibit D
hereto.
 
SEC. 4 SECURITY DEPOSIT: Reserved.
 
SEC. 5 BASE RENT:
 
A. As part of the consideration for the execution of this Lease Agreement,
Tenant covenants and agrees and promises to pay Landlord base rent according to
the following schedule (the "Base Rent"):
 
Months Following the
Commencement Date
Annual Base Rent Rate Per
Square Foot of Net Rentable Area
 
Annual Base Rent
Monthly 
Payment
1-6
$0.00
   
$0.00
$0.00
7-26
$7.50
   
$809,175.00
$67,431.25
27-46
$8.50
   
$917,065.00
$74,422.08
47-66
$9.50
   
$1,024,955.00
$85,412.92



 
The Base Rent shall be payable to Landlord at the address of the Landlord's
property manager set forth in Section 31 below (or such other address as may be
designated by Landlord in writing from time to time) in monthly installments in
legal tender of the United States of America, in advance, without demand,
set-off or counterclaim except as herein expressly provided, on or before the
first day of each calendar month during the Term hereof; provided, however, the
first monthly payment of Base Rent (i.e. Base Rent payable with respect to the
seventh (7th) month of the Term) shall be made on the Effective Date. If the
Term of this Lease Agreement as described above commences on other than the
first day of a calendar month or terminates on other than the last day of a
calendar month, then the installments of Base Rent for such month or months
shall be prorated and the installment or installments so prorated shall be paid
in advance. The payment for such prorated month shall be calculated by
multiplying the monthly installment by a fraction, the numerator of which shall
be the number of days of the Term occurring during said commencement or
termination month, as the case may be, and the denominator of which shall be
thirty (30).
 
B. In addition to the foregoing Base Rent and the Additional Rent to be paid by
Tenant pursuant to Section 6 below, Tenant agrees to pay to Landlord as
additional rent all charges for any services, goods or materials
 

 
2

--------------------------------------------------------------------------------

 

furnished by Landlord at Tenant's request which are not required to be furnished
by Landlord under this Lease Agreement, as well as other sums payable by Tenant
hereunder, within ten (10) days after Landlord renders a statement therefor to
Tenant. In the event Tenant fails to pay Rent (as hereinafter defined) within
ten (10) days of the date due, a late charge equal to five percent (5°/0) of the
amount unpaid shall be immediately due and payable.

 
SEC. 6 ADDITIONAL RENT:
 
A. As part of the consideration for the execution of this Lease Agreement, and
in addition to the Base Rent specified above, Tenant covenants and agrees to
pay, for each Lease Year (as hereinafter defined) during the Term, as additional
rent (the "Additional Rent"), one hundred percent (100%) of the Operating
Expenses (as hereinafter defined) for that Lease Year; provided, however, the
Operating Expenses for the initial Lease Year of the Term shall in no event
exceed Six and 70/100 Dollars ($6.70) per square foot of Net Rentable Area of
the Leased Premises. For purposes of calculating Additional Rent under this
Section 6, the Controllable Operating Expenses (defined below) for each Lease
Year after the initial Lease Year that may be included in Operating Expenses for
such Lease Year shall not be more than five percent (5%) greater than the
Controllable Operating Expenses for the then previous Lease Year. "Controllable
Operating Expenses" shall mean all items of Operating Expenses which are within
the reasonable control of Landlord, but specifically excluding taxes, utilities,
costs associated with providing security to the Complex, insurance, costs
incurred to comply with governmental requirements, wages and salaries affected
by the minimum wage, and other costs beyond the reasonable control of Landlord.
For purposes hereof, the initial "Lease Year" shall be the period commencing on
the Commencement Date and continuing through the day that is twelve (12) months
following the Commencement Date. Each "Lease Year" after the initial Lease Year
shall be a consecutive twelve (12) month period commencing on the first day
immediately following the preceding Lease Year.
 
B. All Operating Expenses shall be determined in accordance with generally
accepted accounting principles ("GAAP"), consistently applied and shall be
computed on the accrual basis. As of the date of this Lease Agreement, Landlord
owns the office building located at 2000 Dairy Ashford Road, Houston, Harris
County, Texas 77077 (the "Adjacent Building") located within the Development.
Accordingly, if any of the Operating Expenses described in this Section 6.B are
attributable to both the Complex (hereinafter defined) and the Adjacent
Building, and if so then only such portion thereof as are properly allocable
(determined using Landlord's good faith) to the Complex shall be included in
Operating Expenses, provided that in no event shall the portion attributable to
the Leased Premises exceed a fraction, the numerator of which shall be the Net
Rentable Area of the Leased Premises and the denominator of which shall be the
total Net Rentable Area of the Development, which the parties agree shall be no
less than 109,974 square feet. The term "Operating Expenses" as used herein
shall mean all expenses, costs and disbursements in connection with the
ownership, operation, management, maintenance and repair of the Building, the
Land, related pedestrian walkways, landscaping, fountains, roadways and parking
facilities (inc)uding the Parking Facilities [as defined on Exhibit C]), and
such additional facilities to service any of the foregoing in subsequent years
as may be necessary or desirable in Landlord's discretion (the Building, the
Land and said additional facilities being hereinafter sometimes referred to as
the "Complex"), including but not limited to the following:
 
 
(1)
Wages and salaries of all employees exclusively engaged in the operation,
security, cleaning and maintenance of the Complex, including customary taxes,
insurance and benefits relating thereto, excluding, however, leasing agents and
any other wages or salaries of employees by Landlord in the general operation of
Landlords' business and not exclusively in connection with the operation of the
Complex.

 
 
(2)
All supplies, tools, equipment and materials used exclusively in operation and
maintenance of the Complex, provided that the cost of any equipment and tools
shall be amortized over the useful life of such equipment and tools according to
GAAP.




 
3

--------------------------------------------------------------------------------

 
 
 
 
(3)
Cost of all utilities for the Complex, including but not limited to the costs of
water, electricity for the driveways and sidewalks, gas, heating, lighting, air
conditioning and ventilation; provided, however, the cost of providing
electricity to the Leased Premises and the Parking Facilities shall not be
included in Operating Expenses, but shall be paid by Tenant pursuant to the
terms and provisions of Section 7.E hereof.

 
 
(4)
Cost of all Required Services set forth in Section 7.A below, including without
limitation, janitorial and day porter service, maintenance and service
agreements for the Complex and the equipment therein, including alarm service,
security service, window cleaning, janitorial service, trash removal and
elevator maintenance.

 
 
(5)
Cost of all insurance relating to the Complex which Landlord is required to
maintain pursuant to Section 31 below or any other insurance that Landlord
elects to obtain and maintain, including but not limited to casualty and
liability insurance applicable to the Complex and Landlord's personal property
used in connection therewith; the amount of the deductible paid by Landlord or
deducted from any insurance proceeds paid to Landlord shall also constitute an
Operating Expense.

 
 
(6)
All ad valorem taxes and assessments and other governmental charges (whether
federal, state, county or municipal and whether they be by taxing districts or
authorities presently taxing the Leased Premises or by others subsequently
created or otherwise) and any other taxes and improvement assessments
attributable to the Complex, or its operation or the revenues or rents received
therefrom (whether directly or indirectly through the use of a franchise, margin
or other similar tax and whether or not such taxes allow for the deduction of
expenses in calculating the base amount on which the tax is levied), but
excluding, however, federal and state taxes on income and any penalties assessed
as a result of late payment(s) by Landlord (collectively, "Taxes"); provided,
however, that if at any time during the Term, new taxes, assessments, levies,
impositions or charges are imposed on the rents received from the Complex or the
rents reserved herein or any part thereof (whether directly or indirectly
through the use of a franchise, margin or other similar tax), or the present
method of taxation or assessment shall be so changed that the whole or any part
of the taxes, assessments, levies, impositions or charges now levied, assessed
or imposed on real estate and the improvements thereof shall be discontinued and
as a substitute therefor, or in lieu of an increase to the tax rate thereof,
taxes, assessments, levies, impositions or charges shall be levied, assessed
and/or imposed wholly or partially as a capital levy or otherwise on the rents
received from the Complex in lieu of ad valorem taxes or the rents reserved
herein or any part thereof (whether directly or indirectly through the use of a
franchise, margin or similar tax and whether or not such taxes allow for the
deduction of expenses in calculating the base amount on which the tax is levied)
in lieu of ad valorem taxes, then such substitute or additional taxes,
assessments, levies, impositions or charges, to the extent so levied, assessed
or imposed, shall be deemed to be included within Taxes to the extent that such
substitute or additional tax would be payable if the Complex were the only
property of the Landlord subject to such tax. It is agreed that Tenant will also
be responsible for ad valorem taxes on its personal property and on the value of
leasehold improvements to the extent that the same exceed standard building
allowance. Landlord agrees that so long as it owns both the Building and
Adjacent Building it will not seek to separately assess such buildings for ad
valorem tax purposes; provided, however, the foregoing shall not be construed to
prohibit Landlord from selling either of the buildings while retaining the other
and in such event, Landlord shall be permitted to have the buildings separately
assessed for ad valorem tax purposes.

 
 
(7)
Amortization of the cost of installation of capital investment items that have
been (whether before or during the Term or are hereafter installed for the
purpose of reducing Operating Expenses or which may be required by any laws,
ordinances, orders, rules, regulations and requirements which impose any duty
with respect to or otherwise relate

 
 
 
4

--------------------------------------------------------------------------------

 

 
to the use, condition, occupancy, maintenance or alteration of the Complex,
whether now in force or hereafter enacted. All such costs which relate to the
installation of such capital investment items shall be amortized over the
reasonable life of the capital investment item, with the reasonable life and
amortization schedule being determined in accordance with GAAP as reasonably
determined by Landlord.

 
 
(8)
The property management fees incurred by Landlord in connection with management
of the Complex, not to exceed five percent (5%) of the sum of annual base rental
and additional rent for the Complex.

 
 
(9)
Cost of repairs and general maintenance (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other third parties)
for the Complex and for the common areas of the Development, which common areas
Landlord covenants to maintain in good condition and repair during the Term and
any extensions of this Lease Agreement and shall include regular maintenance and
repair (and resurfacing as necessary) of all parking lots, drive aisles,
entrances and exits constituting common areas, all common lighting and any
common signage shared by Tenant.

 
 
(10)
Reserved.

 
 
(11)
All costs incurred by Landlord for the purpose of reducing Operating Expenses,
including, without limitation, the cost of all tax protests.

 
C. If the Term of this Lease Agreement commences or terminates on other than the
first day of a calendar year, Tenant's Additional Rent shall be prorated for
such commencement or termination year, as the case may be, by multiplying each
by a fraction, the numerator of which shall be the number of days of the Term
during the commencement or termination year, as the case may be, and the
denominator of which shall be three hundred sixty five (365), and the
calculation described in Section 6.E below shall be made as soon as reasonably
possible after the termination of this Lease Agreement, Landlord and Tenant
hereby agreeing that the provisions relating to said calculation shall survive
the termination of this Lease Agreement.
 
D. On or about January 15th of each calendar year during the Term, Landlord
shall deliver to Tenant Landlord's good faith estimate of Tenant's Additional
Rent (the "Estimated Additional Rent") for such year. The Estimated Additional
Rent shall be paid in equal installments in advance on the first day of each
month. If Landlord does not deliver an estimate to Tenant for any year by
January 15th of that year, Tenant shall continue to pay Estimated Additional
Rent based on the prior year's estimate until Landlord's estimate is delivered
to Tenant. From time to time, but in no event more than once during any calendar
year, Landlord may revise its estimate of the Additional Rent for that year
based on either actual or reasonably anticipated increases in Operating Expenses
by sending written notice thereof to Tenant, and the monthly installments of
Estimated Additional Rent shall be appropriately adjusted for the remainder of
that year in accordance with the revised estimate so that by the end of the
year, the total payments of Estimated Additional Rent paid by Tenant shall equal
the amount of the revised estimate.
 
E. Within ninety (90) days after the end of each calendar year during the Term,
Landlord shall provide Tenant a statement showing the actual Operating Expenses
for said calendar year, broken down by category (e.g., janitorial, common area
maintenance, landscaping maintenance, etc.) prepared in accordance with GAAP and
certified as correct by an officer of Landlord, and a statement prepared by
Landlord comparing Estimated Additional Rent paid by Tenant with actual
Additional Rent. If the Estimated Additional Rent paid by Tenant, if any,
exceeds the actual Additional Rent for said calendar year, Landlord shall pay
Tenant an amount equal to such excess at Landlord's option, by either giving a
credit against rentals next due, if any, or by direct payment to Tenant within
thirty (30) days of the date of such statement. If the actual Additional Rent
exceeds Estimated Additional Rent for said calendar year, Tenant shall pay the
difference to Landlord within thirty (30) days of receipt of the statement. The
provisions of this paragraph shall survive the expiration or termination of this
Lease Agreement with respect to the calendar year immediately preceding and/or
then in effect at the time of termination only. Any amount due to the Landlord
as shown on Landlord's statement described above, whether or not disputed by
Tenant as provided herein shall be paid by Tenant when due as provided above,
without prejudice to any subsequent written exception

 
5

--------------------------------------------------------------------------------

 

made pursuant to Section 6.11. The Base Rent, Additional Rent and all other sums
of money that become due and payable under this Lease Agreement shall
collectively be referred to herein as "Rent".
 
F. All Additional Rent shall be paid by Tenant to Landlord contemporaneously
with the required payment of Base Rent on the first day of each calendar month,
monthly in advance, for each month of the Term, in lawful money of the United
States at the address of the Landlord's property manager specified in Section 31
below (or such other address as may be designated by Landlord in writing from
time to time). No payment by Tenant or receipt by Landlord of an amount less
than the amount of Rent herein stipulated to be paid shall be deemed to be other
than on account of the stipulated Rent, nor shall any endorsement on any check
or any letter accompanying such payment of Rent be deemed an accord and
satisfaction, but Landlord may accept such payment without prejudice to his
rights to collect the balance of such Rent.
 
G. Landlord shall maintain full and complete records of Operating Expenses and
exclusions therefrom in accordance with GAAP and good commercial practice and
sufficient to enable Tenant to inspect and review Operating Expenses to confirm
that Operating Expenses are being charged in accordance with this Lease
Agreement. Not more than once per calendar year, and only on or before ninety
(90) days following the date Landlord delivered the statement described in
Section 6.E above to Tenant setting out the adjustment, if any, to the Estimated
Additional Rent (the Estimated Additional Rent, as adjusted by such statement,
is hereinafter referred to as the "Adjusted Additional Rent"), Tenant shall have
the right, directly or through agents or contractors, to commence an inspection
and review of Landlord's books and records pertaining to Operating Expenses and
exclusions therefrom for the current period only, upon reasonable advance notice
to and coordination with Landlord; provided, however, in no event will Landlord
be obligated to permit any such inspection or review to be performed by a
consultant or firm that is compensated by Tenant on a contingent fee or
percentage of recovery basis. If Tenant fails to commence such inspection and
review on or before the ninetieth (90th) day following the date Landlord
delivered the statement described in Section 6.E above to Tenant or to complete
such inspection and review and deliver the inspector's report to Landlord before
the one hundred eightieth (180(h) day following the delivery of such statement,
then Tenant shall conclusively be deemed to have accepted the Adjusted
Additional Rent specified in such statement and to have waived any right to
contest such amount in the future. The cost of any such inspection and review by
Tenant shall be borne solely by Tenant. If following such inspection and review,
it is conclusively determined that the Adjusted Additional Rent paid by Tenant
exceeds the actual Additional Rent for said calendar year, Landlord shall pay
Tenant an amount equal to such excess at Landlord's option, by either giving a
credit against rentals next due, if any, or by direct payment to Tenant within
thirty (30) days of the date of such determination. If as a result of such
inspection and review, it is conclusively determined that the actual Additional
Rent exceeds the Adjusted Additional Rent for said calendar year, Tenant shall
pay to Landlord within thirty (30) days of the date of such determination, the
positive difference between the amount that the actual Additional Rent exceeds
the Adjusted Additional Rent for said calendar year. Notwithstanding the
foregoing, if following such audit it is conclusively determined that the
Adjusted Additional Rent exceeds the actual Additional Rent by more than five
percent (5%) for the calendar year in question, Landlord shall reimburse Tenant
for all of Tenant's reasonable out of pocket costs and expenses incurred by
Tenant in connection with such audit.
 
H. Landlord and Tenant hereby each acknowledge and agree that they are
knowledgeable and experienced in commercial transactions and further hereby
acknowledge and agree that the provisions of this Lease Agreement for
determining Operating Expenses and other charges are commercially reasonable and
valid even though such methods may not state precise mathematical formulae for
determining such Operating Expenses. ACCORDINGLY, TENANT HEREBY VOLUNTARILY AND
KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS TO WHICH TENANT MAY BE ENTITLED UNDER
SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS ENACTED BY HOUSE BILL 2186, 77TH
LEGISLATURE, AS SUCH SECTION NOW EXISTS OR AS SAME MAY BE HEREAFTER AMENDED OR
SUCCEEDED.
 
SEC. 7  SERVICE AND UTILITIES:
 
A. Landlord shall furnish the following services and amenities (collectively,
the "Required Services") to Tenant (and its assignees and sublessees permitted
hereunder) while occupying the Leased Premises, the cost of which shall be
reimbursed to Landlord as Operating Expenses (subject to the cap on increases
set forth in Section 6 above), which Landlord covenants and agrees to so do in
good faith and with due diligence:
 

 
6

--------------------------------------------------------------------------------

 

 
(1)
Domestic water at those points of supply provided for general use of the tenants
of the Building;

 
 
(2)
Central heat, ventilation and air conditioning in season, at such times, at such
temperatures and in such amounts as are considered by Landlord to be standard,
but in keeping with the standards of other comparable office buildings located
in the applicable submarket for the Building, all as more particularly described
on Exhibit II attached hereto and made a part hereof for all purposes;

 
 
(3)
Electric lighting service for the Parking Facilities, driveways, sidewalks and
service areas for the Building in the manner and to the extent deemed by
Landlord to be in keeping with the standards of other comparable office
buildings located in the applicable submarket for the Building; provided,
however, the Parking Facilities described in Exhibit C attached hereto and made
a part hereof for all purposes shall be illuminated between 6:00 p.m. and
midnight from Monday through Saturday and between 6:00 p.m. and 9:00 p.m. on
Sundays;

 
 
(4)
Janitorial service on a five (5) day week basis, in the manner and to the extent
deemed standard by Landlord which shall include, among other things, regular
emptying of all trash cans in the Building as well as the periodic emptying of
any exterior trash cans serving the Complex, refilling toilet paper, paper
towels and soap dispensers in the Building bathrooms and wiping down countertops
in said Building bathrooms;

 
 
(5)
On-site security personnel and equipment for the Building, which shall include a
roving security guard between 6:00 a.m. and midnight from Monday through Friday
and between 6:00 a.m. and 9:00 p.m. on Saturdays, excluding Holidays (as defined
in Exhibit D), who shall be reasonably available by telephone to escort
employees of Tenant to their automobiles; provided, however, that Tenant agrees
that Landlord shall not be responsible for the adequacy or effectiveness of such
security provided that Landlord has exercised reasonable care in the selection
of the security contractor and equipment;

 
 
(6)
Reserved;

 
 
(7)
All Building standard fluorescent bulb replacement (including replacement of
defective ballasts) and all Building standard incandescent bulb replacement in
the Complex;

 
 
(8)
Non-exclusive passenger elevator service to the Leased Premises twenty-four (24)
hours per day; and

 
 
(9)
Day porter service for the Building for four (4) hours on each Saturday
(excluding Holidays) during the Term, which shall include, among other things,
refilling toilet paper, paper towels and soap dispensers in the Building
bathrooms and wiping down countertops in said Building bathrooms.

 
 
( 10)
Maintain and keep all portions of the Leased Premises and/or Complex, including
without limitation the Building, not otherwise required to be maintained (a) by
Landlord at its sole cost and expense under Section 8.A below, or (b) by Tenant
under Section 8.0 below, in good condition and repair. Landlord's duties shall
include by way of example and not limitation, the maintenance and repair (and
replacement, if necessary) of (i) all areas available to the use and access by
the general public, including flooring and wall coverings/treatments/painting,
fountains, (ii) all HVAC systems serving the Building, including regular service
contracts therefor, (iii) all plumbing (including restroom fixtures and
equipment), (iv) all interior and exterior electric systems and drainage
systems, (v) interior and demising walls, (vi) interior ceiling tiles, grids and
finishing, (vii) regular emptying of any and all dumpster(s) serving the
Building (which dumpster[s] Landlord agrees to provide to Tenant), (viii)
keeping the parking areas and sidewalks of the Complex in a trash free and
regularly swept condition, and (ix) routine landscaping maintenance and
replacement, as necessary, for the Complex. All expenses incurred by Landlord in
fulfilling its obligations under this Section 7.A(10) or Section 8 shall be
included in Operating Expenses unless prohibited pursuant to Section 6.


 
7

--------------------------------------------------------------------------------

 




 
B. The obligation of Landlord to provide the Required Services shall be subject
to governmental regulation thereof (i.e., rationing, temperature control, etc.)
and any such regulation that impairs Landlord's ability to provide the Required
Services as herein stipulated shall not constitute a Landlord Event of Default
(as hereinafter defined) hereunder but rather providing the applicable Required
Services to the extent allowed pursuant to such regulations shall be deemed to
be full compliance with the obligations and agreements of Landlord hereunder.
 
C. To the extent any of the Required Services require electricity, gas and water
supplied by public utilities or others, Landlord's covenants hereunder shall
only impose on Landlord the obligation to use its good faith efforts to cause
the applicable public utilities or other providers to furnish the same. Failure
by Landlord to furnish any of the Required Services to any extent, or any
cessation thereof, due to failure of any public utility or other provider to
furnish service to the Building, or any other cause beyond the reasonable
control of Landlord, shall not render Landlord liable in any respect for damages
to either person or property, nor be construed as an eviction of Tenant, nor
work an abatement of Rent, nor relieve Tenant from fulfillment of any covenant
or agreement hereof. Notwithstanding the foregoing, Landlord covenants and
warrants that as of the Commencement Date such public utility service shall be
available for the purpose of Landlord's provision of the Required Services and
for Tenant's intended use of the Leased Premises. As used herein, the phrase
"cause beyond the reasonable control of Landlord" shall include, without
limitation, acts of the public enemy, restraining of government, unavailability
of materials, strikes, civil riots, floods, hurricanes, tornadoes, earthquakes
and other severe weather conditions or acts of God. In the event of any failure
by Landlord to furnish any of the Required Services to any extent, or any
cessation thereof, due to malfunction of any equipment or machinery, or any
other cause within the reasonable control of Landlord, Tenant shall have no
claim for rebate of Rent or damages on account thereof, provided that Landlord
utilizes its reasonable efforts to promptly repair said equipment or machinery
and to restore said Required Services as soon thereafter as is reasonably
practicable. Notwithstanding anything to the contrary contained in this Lease
Agreement, if: (a) any Essential Required Services (as hereinafter defined) are
interrupted for any reason within Landlord's reasonable control, and Tenant is
unable to and does not use the Leased Premises as a result of such interruption
in accordance with Tenant's Intended Use; and (b) Tenant shall have given
written or telephonic notice of such interruption to Landlord, and Landlord
shall have failed to cure such interruption within twenty four (24 ) hours after
receiving such notice, Rent shall abate commencing as of the twenty fifth (25th)
hour following such notice until such Essential Required Services are restored.
Landlord in no event shall be liable for damages by reason of loss of profits,
business interruption or other consequential damages. The provisions of this
Section 7.0 do not apply in the case of a casualty or condemnation under
Sections 13 and 14 hereof, which provisions shall govern in such circumstances.
As used herein, the term "Essential Required Services" means any one or more of
the following services: HVAC, electricity, water, elevator service, telephone
and telecommunication services (provided that Tenant shall be solely responsible
for the cost of installation, maintenance and operation of any
telephone/telecommunication services and all electric utility usage per separate
meter as set forth in Section 7.E below).
 
D. Tenant hereby acknowledges and agrees that Landlord is obligated to provide
only the Required Services and maintenance and repair obligations of Landlord
under Section 8.A under this Lease Agreement, and that Landlord, its agents and
representatives, have made no representations whatsoever of any additional
services or amenities to be provided by Landlord now or in the future under this
Lease Agreement. Notwithstanding the foregoing, Tenant recognizes that Landlord
may, at Landlord's sole option, elect to provide additional services or
amenities to the Building from time to time, and hereby agrees that Landlord's
discontinuance of any provision of any such additional services or amenities
shall not constitute a default of Landlord under this Lease Agreement nor
entitle Tenant to any abatement of or reduction in Rent.
 
E. Tenant acknowledges that Landlord has previously installed meters or
sub-meters for the purpose of metering or sub-metering electricity provided to
the Building and the Parking Facilities. Accordingly, Landlord shall provide an
invoice to Tenant for one hundred percent (100%) of the electricity provided to
the Building and the Parking Facilities on a monthly basis in arrears based on
the actual costs charged to Landlord for providing such
 

 
8

--------------------------------------------------------------------------------

 

electricity to the Building and the Parking Facilities, which shall be paid by
Tenant as Additional Rent on or before the first day of the following calendar
month, along with the remainder of the Additional Rent then due and owing by
Tenant. In the alternative, Landlord shall have the continuing right to require
Tenant to procure electricity directly from a reputable third party service
provider ("Provider") for Tenant's own account in which case Tenant shall be
responsible for contracting with and the payment of such electricity directly to
such Provider. In no event shall Tenant contract for such electrical service for
a date beyond the I xpiration Date or, if applicable the last day of the
Extended Term. In such event, Tenant shall require each Provider to comply with
the Building's rules and regulations, all applicable laws, and Landlord's
reasonable policies and practices for the Building. Tenant acknowledges
Landlord's current policy that requires all Providers to be approved by Landlord
and to enter into a written agreement acceptable to Landlord prior to gaining
access to, or making any installations in or through, such area. Accordingly,
Tenant shall give Landlord written notice sufficient for such purposes.
 
SEC. 8 MAINTENANCE, REPAIRS AND USE:
 
A. Landlord shall maintain and keep in good condition and repair (including
replacement, if necessary)
(i) all exterior portions of the Building, including exterior walls, doors, and
windows, (ii) the roof of the Building, which Landlord shall maintain in a leak
free condition, (iii) all structural elements of the Building, and (iv) the base
Building mechanical, electrical and plumbing systems of the Building, including
the base Building heating, ventilation and cooling system for the Building.
 
B. Landlord, its officers, agents and representatives, subject to any security
regulations imposed by any governmental authority, shall have the right to enter
all parts of the Leased Premises at all reasonable hours to inspect, clean, make
repairs, alterations and additions to the Leased Premises which it may deem
necessary or desirable, or to provide any service which it is obligated to
furnish to Tenant, and Tenant shall not be entitled to any abatement or
reduction of Rent by reason thereof, provided that Landlord shall endeavor in
good faith to perform such activities in such a fashion as to minimize
interference with Tenant's business operations in the Leased Premises.
 
C. Landlord may, at its option and at the cost and expense of Tenant, repair or
replace any damage or injury done to the Complex or any part thereof, caused by
Tenant. Tenant's agents, employees, licensees, invitees or visitors; Tenant
shall pay the cost thereof to Landlord on demand. Tenant further agrees to
maintain and keep the floor and wall coverings of the interior of the Leased
Premises not accessible to the general public and Tenant's furniture and
fixtures installed in the Leased Premises in good repair and condition at
Tenant's expense. The cost of maintaining and/or repairing or replacing any
telephonic or telecommunications systems for the Leased Premises shall be
Tenant's responsibility as well. Notwithstanding the foregoing, Tenant may, at
its option and at the cost and expense of Landlord, repair or replace any damage
or injury done to the Leased Premises or any part thereof, caused by Landlord,
Landlord's agents, employees, licensees, invitees or visitors; Landlord shall
pay the cost thereof to Tenant on demand. Tenant agrees not to commit or allow
any waste or damage to be committed on any portion of the interior of the Leased
Premises, and at the expiration or earlier termination of this Lease Agreement,
to deliver up the Leased Premises to Landlord in as good condition as on the
earlier to occur of (i) the Commencement Date or (ii) the date upon which Tenant
occupies the Leased Premises for purposes of conducting its operations therein
in accordance with Section 2.B above, ordinary wear and tear and casualty
excepted, and upon such termination of this Lease Agreement, Landlord shall have
the right to re-enter and resume possession of the Leased Premises.
 
D. Tenant will not use, occupy or permit the use or occupancy of the Leased
Premises for any purpose which is directly or indirectly forbidden by law,
ordinance or governmental or municipal regulation or order, or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any other thing which may unreasonably
interfere with, annoy or disturb the quiet enjoyment of any other tenant of the
Building; if any; or keep any substance or carry on or permit any operation
which might emit offensive odors or conditions into other portions of the
Complex; or use any apparatus which might make undue noise or set up vibrations
in the Complex; or permit anything to be done which would increase the fire and
extended coverage insurance rate on the Building or contents and if there is any
increase in such rates by reason of acts of Tenant, then Tenant agrees to pay
such increase promptly upon demand therefor by Landlord. In the event Tenant
fails to correct, cure or discontinue such prohibited or dangerous use within
five (5) days following written notice from the Landlord, such failure shall
constitute a Tenant Event of Default (as hereinafter defined) hereunder and
Landlord shall have all of its remedies as set forth in this Lease Agreement.
 

 
9

--------------------------------------------------------------------------------

 

SEC. 9 QUIET ENJOYMENT:
 
A. Tenant, on paying the said Rent and performing the covenants herein agreed to
be by it performed, shall and may peaceably and quietly have, hold and enjoy the
Leased Premises for the said Term.
 
B. Notwithstanding anything herein to the contrary, Landlord hereby expressly
reserves the right in its sole discretion to (i) temporarily or permanently
change the location of, close, block or otherwise alter any streets, driveways,
entrances, corridors, doorways or walkways leading to or providing access to the
Complex or any part thereof or otherwise restrict the use of same provided such
activities do not unreasonably impair Tenant's access to the Building and are
performed at such hours and on such days so as to minimize interference with
Tenant's business operations, (ii) construct, alter, remodel or repair one or
more parking facilities (including garages) on the Land, provided such
activities do not unreasonably impair access to the Building or reduce the
amount of parking required to be provided to Tenant pursuant to Exhibit C
hereunder. Notwithstanding the foregoing, Landlord shall not construct any
improvements in, or alter or relocate the parking facilities and/or parking
spaces located in the "No Change Area" shown on Exhibit C hereto unless Landlord
is required to do so pursuant to any applicable laws and/or governmental rules,
regulations, ordinances or restrictions. In addition, Landlord shall have the
right, in its sole discretion, at any time during the Term to attach to any or
all of the Building windows a glazing, coating or film or to install storm
windows for the purpose of improving the Building's energy efficiency. Tenant
shall not remove, alter or disturb any such glazing, coating or film. The
addition of such glazing, coating or film, or the installation of storm windows
or the exercise of any of Landlord's rights pursuant to this Section 9, shall in
no way reduce Tenant's obligations under this Lease Agreement or impose any
liability on Landlord and it is agreed that Landlord shall not incur any
liability whatsoever to Tenant as a consequence thereof and such activities
shall not be deemed to be a breach of any of Landlord's obligations hereunder.
Landlord agrees to exercise good faith in notifying Tenant within a reasonable
time in advance of any alterations, modifications or other actions of Landlord
under this Section 9. Any diminution or shutting off of light, air or view by
any structure which is now or may hereafter be effected on lands adjacent to the
Building shall in no way affect this Lease Agreement or impose any liability on
Landlord. Noise, dust or vibration or other incidents caused by or arising out
of any work performed pursuant to the exercise of Landlord's rights reserved in
this Section 9 or new construction of improvements on lands adjacent to the
Building, whether or not owned by Landlord, or on the Land shall in no way
affect this Lease Agreement or impose any liability on Landlord. Tenant agrees
to cooperate with Landlord in furtherance of Landlord's exercise of any of the
rights specified in this Section 9.
 
SEC. 10 ALTERATIONS:
 
A. Save and except for the alterations to be made by Tenant pursuant to Exhibit
G hereto, Tenant shall not make or allow to be made (except as otherwise
provided in this Lease Agreement) any alterations or physical additions
(including fixtures) in or to the Leased Premises, without first obtaining the
written consent of Landlord; provided, however, Landlord's consent to (i) any
alterations or physical additions (including fixtures) to the Leased Premises
which do not affect the HVAC, plumbing, electrical, fire protection or
mechanical systems or structural elements of the Leased Premises or the Building
or (ii) the placement of safes, vaults or other heavy furniture or equipment
within the Leased Premises shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, from and after the Commencement Date,
Tenant may (i) install and replace carpeting and other floor coverings as well
as wallpaper, paint and other wall treatments within the interior areas of the
Leased Premises not accessible to the general public without Landlord's consent
and (ii) provided Tenant removes the same at the termination of the Lease
Agreement and returns the Leased Premises to the condition it was in as of the
Commencement Date (ordinary wear and tear, casualty and condemnation excepted)
as set forth in Section 11 below, install and replace temporary cubicle dividers
having a maximum height of five (5) feet or less within offices in the Leased
Premises not accessible to the general public, and install and replace tenant's
telephonic and telecommunications equipment, all without Landlord's consent.
Landlord acknowledges that Tenant may install and replace certain high volume
reproductive copying systems and other heavy equipment on the first floor of the
Building and the same shall be acceptable to Landlord provided they are limited
to the first floor of the Building. In addition, Tenant shall not be permitted
to take x-rays or core drill or penetrate the floor of the Leased Premises or
any other floor of the Building without first obtaining the Landlord's consent,
not to be unreasonably withheld, conditioned or delayed. The reasonable cost of
any consultant or engineer hired by Landlord in connection with such work
undertaken by Tenant shall be paid for by Tenant as additional rent hereunder.
Tenant shall submit requests for consent to make alterations or physical
additions together with copies of the plans and specifications for
 

 
10

--------------------------------------------------------------------------------

 

such alterations. Subsequent to obtaining Landlord's consent and prior to
commencement of construction of the alterations or physical additions, Tenant
shall deliver to Landlord the building permit, a copy of the executed
construction contract covering the alterations and physical additions and
evidence of contractor's and subcontractor's insurance, such insurance being
with such companies, for such periods and in such amounts as Landlord may
reasonably require, naming the Landlord Parties (as defined on Exhibit I) as
additional insureds. Tenant shall pay to Landlord upon demand a review fee in
the amount of Landlord's actual costs incurred to compensate Landlord for the
reasonable cost of review and approval of the plans and specifications and for
additional reasonable administrative costs incurred in monitoring the
construction of the alterations. Tenant shall deliver to Landlord a copy of the
"as-built" plans and specifications for all alterations or physical additions so
made in or to the Leased Premises, and shall reimburse Landlord for the
reasonable cost incurred by Landlord to update its current architectural plans
for the Building.
 
B. Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against all costs
(including attorneys' fees and costs of suit), losses, liabilities, or causes of
action arising out of or relating to any alterations, additions or improvements
made by Tenant to the Leased Premises, including but not limited to any
mechanics' or materialmen's liens asserted in connection therewith.
 
C. Tenant shall not be deemed to be the agent or representative of Landlord in
making any such alterations, physical additions or improvements to the Leased
Premises, and shall have no right, power or authority to encumber any interest
in the Complex in connection therewith other than Tenant's leasehold estate
under this Lease Agreement. However, should any mechanics' or other liens be
filed against any portion of the Complex or any interest therein (other than
Tenant's leasehold estate hereunder) by reason of Tenant's acts or omissions or
because of a claim against Tenant or its contractors, Tenant shall cause the
same to be canceled or discharged of record by bond or otherwise within thirty
(30) days after notice by Landlord. If Tenant shall fail to cancel or discharge
said lien or liens, within said thirty (30) day period, which failure shall be
deemed to be a Tenant Event of Default hereunder without the necessity of any
further notice, Landlord may, at its sole option and in addition to any other
remedy of Landlord hereunder, cancel or discharge the same and upon Landlord's
demand, Tenant shall promptly reimburse Landlord for all costs incurred in
canceling or discharging such lien or liens.
 
D. Tenant shall cause all alterations, physical additions, and improvements
(including fixtures), constructed or installed in the Leased Premises by or on
behalf of Tenant to comply with all applicable governmental codes, ordinances,
rules, regulations and laws. Tenant acknowledges and agrees that neither
Landlord's review and approval of Tenant's plans and specifications nor its
observation or supervision of the construction or installation thereof shall
constitute any warranty or agreement by Landlord that same comply with such
codes, ordinances, rules, regulations and laws or release Tenant from its
obligations under this Section 10.D.
 
E. Tenant shall be wholly responsible for any accommodations or alterations that
are required by applicable governmental codes, ordinances, rules, regulations
and laws to be made to the interior of the Building to accommodate disabled
employees and customers of Tenant, including, without limitation, compliance
with the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.) and the
Texas Architectural Barriers Act (Texas Government Code, Chapter 469)
(collectively, the "Accommodation Laws"). Except to the extent provided below.
Landlord shall be responsible for making all accommodations and alterations to
the areas outside of the Building necessary to comply with the Accommodation
Laws. Notwithstanding the foregoing, Landlord may perform, at Tenant's sole cost
and expense, any accommodations or alterations that are required by the
Accommodation Laws or that are required by any governmental official acting
pursuant to the Accommodation Laws to any area outside of the Building which are
triggered by any alterations or additions to the Leased Premises or by the
proposed use of the Leased Premises as described in Section 3 and Tenant shall
reimburse Landlord for such cost and expense upon demand.
 
SEC. 11 FURNITURE, FIXTURES AND PERSONAL PROPERTY: Tenant may remove its trade
fixtures, office supplies and movable office furniture and equipment not
attached to the Building provided: (a) such removal is made prior to the
termination of this Lease Agreement; (b) Tenant is not then in default under
this Lease Agreement beyond any applicable cure period at the time of such
removal; and (c) Tenant promptly repairs all damage caused by such removal. All
other property at the Leased Premises and any alterations or additions to the
Leased Premises (including wall-to-wall carpeting, paneling or other wall
covering) and any other article attached or

 
11

--------------------------------------------------------------------------------

 

affixed to the floor, wall or ceiling of the Leased Premises shall become the
property of Landlord at the end of the Term and shall remain upon and be
surrendered with the Leased Premises as a part thereof at the termination of the
Lease Agreement by lapse of time or otherwise, Tenant hereby waiving all rights
to any payment or compensation therefor. lf, however, Landlord so requests in
writing within sixty (60) days prior to the termination of this Lease Agreement,
Tenant will, prior to termination of this Lease Agreement, remove any and all
alterations, additions, fixtures, equipment and property placed or installed by
Tenant in the Leased Premises and will repair any damage caused by such removal.
In addition, Tenant shall be required prior to the termination of this Lease
Agreement to remove all of its telecommunications equipment, including, but not
limited to, all switches, cabling, wiring, conduit, racks and boards, wherever
located. If Tenant does not complete all removals prior to the termination of
this Lease Agreement, Landlord may remove such items (or contract for the
removal of such items), Tenant shall reimburse Landlord upon demand for the
costs incurred by Landlord in connection therewith and Tenant shall be deemed to
be holding over pursuant to Section 26 below until such time as such items have
been removed from the Leased Premises. This Section 11 shall survive the
expiration or termination of this Lease Agreement.
 
SEC. 12 SUBLETTING AND ASSIGNMENT:
 
A. At all times during the Term and any extensions hereof, Tenant shall have the
right to sublet any portion of the Building, provided the proposed sublease does
not cover more than 10,000 square feet of Net Rentable Area (the "Threshold
Amoun("), without the necessity of Landlord's consent provided such sublease
otherwise conforms with the standards set forth in subsections (1) through (7)
below. Tenant shall further have the right to assign all or any portion of its
interest in this Lease Agreement to any corporation, partnership, limited
liability company or other such business entity the majority interest of which
is owned or controlled by Tenant without Landlord's consent, provided the
proposed assignment otherwise conforms with the standards set forth in
subsections (3) and (4) below. Except as otherwise set forth above, Tenant may
not assign this Lease Agreement or sublet more than the Threshold Amount of the
Leased Premises, without Landlord's prior written consent, not to be
unreasonably withheld, conditioned or delayed. With respect to any such
assignment or sublease, Tenant shall give Landlord written notice (which shall
specify the duration of said desired sublease or assignment, the date same is to
occur, the exact location of the space affected thereby, the proposed rentals on
a square foot basis chargeable thereunder and sufficient information of the
proposed sublessee or assignee regarding its intended use, financial condition
and business operations) at least forty-five (45) days in advance of the date on
which Tenant desires to make such assignment or sublease or allow such a use or
occupancy. With respect to assignments and any sublease requiring Landlord's
consent, Landlord shall then have a period of thirty (30) days following receipt
of such notice within which to notify Tenant in writing that Landlord either
approves or rejects the proposed assignment or sublease (any such rejection to
state in detail the rationale behind such rejection), otherwise the proposed
assignment or sublease shall be deemed approved. Notwithstanding anything to the
contrary, all subleases and assignments (except as otherwise set forth above)
shall conform to the following standards and it shall not be unreasonable for
Landlord to withhold consent to a proposed assignment or sublease requiring such
consent if the following standards are not met, to wit:
 
 
(1)
the nature and character of the proposed assignee or sublessee and the
principals thereof, their business and activities and intended use of the Leased
Premises are not inconsistent with the current standards of the Building and/or
would violate the use restrictions set forth in Section 3 above,

 
 
(2)
the proposed assignee or sublessee (or any party which, directly or indirectly,
controls or is controlled by or is under common control with the proposed
assignee or sublessee) may not be a department, representative or agency of any
governmental body or then an occupant of any part of the Building or a party
with whom Landlord is then negotiating to lease space in the Building or in any
adjacent Building owned by Landlord or an affiliate of Landlord in and in the
vicinity of the applicable submarket for the Building,

 
 
(3)
the form and substance of the proposed sublease or instrument of assignment
shall be reasonably acceptable to Landlord (which acceptance by Landlord shall
not be unreasonably withheld provided the same contains commercially standard
clauses for an assignment of lease or sublease and provides that it is expressly
subject to all of the terms and provisions of this Lease Agreement and to any
matters to which this Lease Agreement is subject),



 
 
12

--------------------------------------------------------------------------------

 
 
 
 
(4)
the proposed occupancy shall not (a) increase Landlord's cleaning requirements,
(b) impose an extra burden upon the services to be supplied by Landlord to
Tenant hereunder, (c) violate the current rules and regulations of the Building,
or (d) cause alterations or additions to be made to the Building (excluding the
Leased Premises) not otherwise permitted by Tenant without Landlord's consent,

 
 
(5)
Tenant enters into a written agreement with Landlord whereby it is agreed that
fifty percent (50%) of any rent realized by Tenant as a result of said sublease
or assignment to any party other than an Affiliate (as hereinafter defined) of
Tenant in excess of the Base Rent and Additional Rent payable to Landlord by
Tenant under this Lease Agreement and any and all sums and other considerations
of whatsoever nature paid to Tenant by the assignee or sublessee for or by
reason of such assignment or sublease, including, but not limited to, sums paid
for the sale of Tenant's fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property in excess of the fair market value
thereof (that is, after deducting and giving Tenant credit for Tenant's
reasonable costs directly associated therewith, including reasonable brokerage
fees and the reasonable cost of remodeling or otherwise improving the Leased
Premises for said assignee or sublessee but excluding any free rentals or the
like offered to any such sublessee or assignee) shall be payable to Landlord as
it accrues as additional rent hereunder. As used herein, (1) the term
"Affiliate" means any person or entity controlled by, under common control with,
or which controls, the Tenant, and (2) the term " control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the entity referred to, whether through ownership of
voting securities, by contract or otherwise, and the terms "controlling" and
"controls" have meanings correlative to the foregoing,

 
 
(6)
the granting of such consent will not constitute a default under any other
agreement to which Landlord is a party or by which Landlord is bound as of the
Effective Date of this Lease Agreement, and

 
 
(7)
with respect of an assignment or sublease of space in excess of the Threshold
Amount only, the creditworthiness of the proposed assignee or sublessee and the
principals thereof is acceptable to Landlord, in Landlord's sole discretion.

 
B. No assignment or subletting by Tenant shall be effective unless Tenant shall
execute, have acknowledged and deliver to Landlord, and cause each sublessee or
assignee to execute, have acknowledged and deliver to Landlord, an instrument in
form and substance reasonably acceptable to Landlord and the proposed
assignee/sublessee in which (i) such sublessee or assignee adopts this Lease
Agreement and assumes and agrees to perform jointly and severally with Tenant,
all of the obligations of Tenant under this Lease Agreement, as to the space
transferred to it, (ii) in the event of a subleases of less than the Threshold
Amount such sublessee agrees to provide to Landlord, at their expense, direct
access from a public corridor in the Building to the transferred space, (iii)
such sublessee or assignee agrees to use and occupy the transferred space solely
for the purpose specified in Section 3 and otherwise in strict accordance with
this Lease Agreement and (iv) Tenant acknowledges and agrees that,
notwithstanding such subletting or assignment, Tenant remains directly and
primarily liable for the performance of all the obligations of Tenant hereunder
(including, without limitation, the obligation to pay Rent), and Landlord shall
be permitted to enforce this Lease Agreement against Tenant or such sublessee or
assignee, or both, without prior demand upon or proceeding in any way against
any other persons, provided that Landlord provides Tenant with copies of any and
all notices required of Landlord hereunder at such time as the same are sent to
the assignee/sublessee and the same opportunity to cure any default of the
assignee/sublessee as is provided to the assignee/sublessee and agrees to accept
the same from Tenant. Tenant shall, upon demand, reimburse Landlord for all
reasonable expenses incurred by Landlord in connection with a request made by
Tenant pursuant to this Section 12, including, without limitation, any
investigations as to the acceptability of the proposed assignee or sublessee,
all legal costs reasonably incurred in connection with the granting of any
requested consent and a charge reasonably determined by Landlord to cover
in-house time spent in respect of such request.

 
13

--------------------------------------------------------------------------------

 

C. Any consent by Landlord to a particular assignment or sublease shall not
constitute Landlord's consent to any other or subsequent assignment or sublease,
and any proposed sublease or assignment by any assignee or sublessee shall be
subject to the provisions of this Section 12 as if it were a proposed sublease
or assignment by Tenant. The prohibition against an assignment or sublease
described in this Section 12 shall be deemed to include a prohibition against
(i) Tenant's mortgaging or otherwise encumbering its leasehold estate, (ii) an
assignment or sublease which may occur by operation of law and (iii) permitting
the use or occupancy of the Leased Premises, or any part thereof, by anyone
other than Tenant (except as otherwise specifically permitted by this Lease
Agreement), each of which shall be ineffective and void and shall constitute a
Tenant Event of Default under this Lease Agreement unless consented to by
Landlord in writing in advance. Notwithstanding the foregoing, Landlord
acknowledges that as of the Effective Date of this Lease Agreement, Tenant is a
corporation, the stock of which is publicly traded in accordance with the rules
and regulations of the Securities Exchange Commission ("SEC"). Landlord
covenants and agrees, therefore, that for purposes hereof, the issuance of any
new stock, whether voting or otherwise, and/or the transfer of the ownership or
voting rights in a controlling interest of the voting stock of Tenant at any
time throughout the Term, shall not be deemed to be an assignment of this Lease
provided the same complies with all applicable rules and regulations of the SEC
and is approved by the SEC. Notwithstanding the foregoing, the transfer of the
ownership or voting rights in a controlling interest of the voting stock of
Tenant, if Tenant is a privately held corporation, at any time throughout the
Term to any party other than a family member of the controlling shareholder of
Tenant or a trust controlled by such controlling stockholder or its family
member(s), shall be deemed to be an assignment of this Lease Agreement.
 
SEC. 13 FIRE AND CASUALTY:
 
A. In the event of a fire or other casualty in the Leased Premises, Tenant shall
immediately give notice thereof to Landlord. If the Leased Premises shall be
partially destroyed by fire or other casualty so as to render the Leased
Premises untenantable in whole or in part. Rent shall abate thereafter as to the
portion of the Leased Premises rendered untenantable until such time as the
Leased Premises are made tenantable as reasonably determined by Landlord and
Landlord agrees to commence and prosecute such repair work promptly and with all
due diligence; provided, however, in the event such destruction (i) results in
total or substantial damages to or destruction of the Building or (ii) results
in the Leased Premises being untenantable in whole or in substantial part and
either (a) the reasonable estimation of a responsible contractor selected by
Landlord and reasonably acceptable to Tenant as to the amount of time necessary
to rebuild or restore such destruction to the Leased Premises and all other
portions of the Building exceeds six (6) months from the time such work is
commenced, or (b) such casualty occurs during the last two (2) years of the Term
or any Extended Term, then in either event of item (i) or (ii), Landlord or
Tenant shall have the right to terminate this Lease Agreement effective as of
the date of casualty or destruction by sending written notice to the other
within sixty (60) days after the casualty event, subject to reasonable delays
for insurance adjustments and upon such termination, all Rent owed up to the
time of such destruction or termination shall be paid by Tenant. If any portion
of Rent is abated under this Section 13, the parties may elect by mutual
agreement to extend the expiration date of the Term of this Lease Agreement for
the period of the abatement.
 
B. Notwithstanding anything in this Lease Agreement to the contrary, if the
Leased Premises are damaged by fire or other casualty resulting from the fault
or negligence of Tenant, or the agents, employees, licensees, customers or
invitees of Tenant, such damage shall be repaired by and at the expense of
Tenant under the direction and supervision of Landlord, and Rent shall continue
without abatement.
 
C. Notwithstanding anything contained in this Section 13, in no event shall
Landlord be required to expend more to reconstruct, restore and repair the
Building than the amount actually received by Landlord from the proceeds of the
property insurance carried by Landlord and Landlord shall have no duty to repair
or restore any portion of any alterations, additions, installation or
improvements in the Leased Premises or the decorations thereto except to the
extent that the proceeds of the insurance carried by Tenant are timely received
by Landlord. If Tenant desires any other additional repairs or restoration, and
if Landlord consents thereto, it shall be done at Tenant's sole cost and expense
subject to all of the applicable provisions of this Lease Agreement. Tenant
acknowledges that Landlord shall be entitled to the full proceeds of any
insurance coverage whether carried by Landlord or Tenant, for damage to any
alterations, addition, installation, improvements or decorations which would
become the Landlord's property upon the termination of this Lease Agreement.


 
14

--------------------------------------------------------------------------------

 

SEC. 14 CONDEMNATION: If all of the Complex is taken or condemned, or acquired
under threat of condemnation, by or at the direction of any governmental
authority (a "Taking" or "Taken", as the context requires), or if so much of the
Complex is Taken that, in Landlord's opinion, the remainder cannot be restored
to an economically viable, quality office building, or if the awards payable to
Landlord as a result of any Taking are, in Landlord's opinion, inadequate to
restore the remainder to an economically viable, quality office building,
Landlord may, at its election, exercisable by the giving of written notice to
Tenant within sixty (60) days after the date of the Taking, terminate this Lease
Agreement as of the date of the Taking or the date Tenant is deprived of
possession of the Leased Premises (whichever is later). If this Lease Agreement
is not terminated as a result of a Taking, Landlord shall restore the Leased
Premises remaining after the Taking to a Building standard condition. During the
period of restoration, Base Rent shall be abated to the extent the Leased
Premises are rendered untenantable and, after the period of restoration, Base
Rent and Tenant's pro rata share shall be reduced in the proportion that the
area of the Leased Premises Taken or otherwise rendered untenantable bears to
the area of the Leased Premises just prior to the Taking. If any portion of Base
Rent is abated under this Section 14, Landlord may elect to extend the
expiration date of the Term for the period of the abatement. All awards,
proceeds, compensation or other payments from or with respect to any Taking of
the Complex or any portion thereof shall belong to Landlord, Tenant hereby
assigning to Landlord all of its right, title, interest and claim to same.
Tenant shall have the right to assert a claim for and recover from the
condemning authority, but not from Landlord, such compensation as may be awarded
on account of Tenant's moving and relocation expenses, and depreciation to and
loss of Tenant's movable personal property.
 
SEC. 15 DEFAULT BY TENANT: The occurrence of any one or more of the following
shall constitute a "Tenant Event of Default" under this Lease Agreement:
 
A. The failure of Tenant to pay any Rent as and when due under this Lease
Agreement such failure continuing for a period of ten (10) days after Landlord
provides Tenant with written notice thereof; provided, however, Landlord shall
have no obligation to provide such notice more than two (2) times in any
calendar year;
 
B. The failure of Tenant to perform, comply with or observe any of the other
covenants or conditions contained in this Lease Agreement and the continuance of
such failure for the period of time as may be specified elsewhere in this Lease
Agreement for such specific covenant or condition, or should no period of time
be specified elsewhere in this Lease Agreement with respect to such specific
covenant or condition, a period of thirty (30) days after written notice to
Tenant; or, if such failure cannot reasonably be cured within said thirty (30)
day period despite Tenant's diligent good faith efforts, the failure of Tenant
to promptly commence its diligent good faith efforts to cure such failure within
said thirty (30) day period and/or the continuance of to complete such cure in
as diligent a fashion as possible, not to exceed ninety (90) days, subject to
Force Majeure;
 
C. Tenant shall fail to execute and acknowledge or otherwise respond in good
faith and in writing within ten (10) days after submission to Tenant of a
request for confirmation of the subordination of this Lease Agreement pursuant
to Section 24 or an estoppel certificate pursuant to Section 35;
 
D. Intentionally Omitted;
 
E. The filing of a petition by or against Tenant or any guarantor of Tenant's
obligations under this Lease Agreement (i) naming Tenant or any guarantor as
debtor in any bankruptcy or other insolvency proceeding, (ii) for the
appointment of a liquidator or receiver for all or substantially all of Tenant's
or any guarantor's property or for Tenant's interest in this Lease Agreement, or
(iii) to reorganize or modify Tenant's or any guarantor's capital structure;
 
F. The admission by Tenant or any guarantor in writing of its inability to meet
its obligations as they become due or the making by Tenant or any guarantor of
an assignment for the benefit of its creditors;
 
G. The attempt by Tenant to assign this Lease Agreement or to sublet all or any
part of the Leased Premises, the consent to which by Landlord is required under
Section 12 hereof, without the prior written consent of Landlord;
 
 



 
15

--------------------------------------------------------------------------------

 

H. Any holding over by Tenant in accordance with Section 28 with respect to all
or any portion of the Leased Premises after the expiration or termination of the
Lease Agreement;
 
I. The failure by Tenant to comply with the insurance requirements set forth in
Exhibit 1after having received ten (10) days' written notice thereof from
Landlord; or
 
J. Provided Landlord is then the owner of the Adjacent Building and Landlord and
Tenant have entered into a 2000 Lease Agreement (as hereinafter defined)
covering space in the Adjacent Building pursuant to Tenant's exercise of its
rights set forth in Section 54 of this Lease Agreement, an Event of Default (as
defined in the 2000 Lease Agreement) shall have occurred under said 2000 Lease
Agreement provided the same is (i) monetary in nature or otherwise material in
nature and (ii) not disputed in good faith by and by written notice from Tenant.
 
SEC. 16 REMEDIES OF LANDLORD: Upon any Tenant Event of Default, Landlord may
exercise any one or more of the following described remedies, in addition to all
other rights and remedies provided at law or in equity:
 
A. Terminate this Lease Agreement by written notice to Tenant and forthwith
repossess the Leased Premises and be entitled to recover forthwith as damages a
sum of money equal to the total of (i) the cost of recovering the Leased
Premises (including attorneys' fees and costs of suit), (ii) the cost of
removing and storing any personal property, (iii) the unpaid Rent earned at the
time of termination, plus interest thereon at the rate described in Section 5,
(iv) the present value (discounted at the rate of eight percent (8%) per annum)
of the balance of the Rent for the remainder of the Term less the present value
(discounted at the same rate) of the fair market rental value of the Leased
Premises for said period, taking into account the period of time the Leased
Premises will remain vacant until a new tenant is obtained, and the cost to
prepare the Leased Premises for occupancy and the other costs (such as leasing
commissions, tenant improvement allowances and attorneys' fees) to be incurred
by Landlord in connection therewith, and (v) any other sum of money and damages
owed by Tenant to Landlord under this Lease Agreement.
 
B. Terminate Tenant's right of possession (but not this Lease Agreement) and may
repossess the Leased Premises by forcible detainer suit or otherwise, without
thereby releasing Tenant from any liability hereunder and without demand or
notice of any kind to Tenant and without terminating this Lease Agreement.
Landlord shall use reasonable efforts under the circumstances to mitigate its
damages, including reletting the Leased Premises on such terms and conditions as
Landlord in its reasonable discretion may determine (which may including a term
different than the Term, rental concessions, alterations and repair of the
Leased Premises); provided, however, Landlord hereby reserves the right (i) to
lease any other comparable space available in the Building or in any adjacent
building owned by Landlord prior to offering the Leased Premises for lease, and
(ii) to refuse to lease the Leased Premises to any potential tenant which does
not meet Landlord's standards and criteria for leasing other comparable space in
the Building. For the purpose of such reletting Landlord shall have the right to
decorate or to make any repairs, changes, alterations or additions in or to the
Leased Premises as may be reasonably necessary or desirable. In the event that
(i) Landlord shall fail to relet the Leased Premises, or (ii) the Leased
Premises are relet and a sufficient sum shall not be realized from such
reletting (after first deducting therefrom, for retention by Landlord, the
unpaid Rent due hereunder earned but unpaid at the time of reletting plus
interest thereon at the rate specified in Section 5, the cost of recovering
possession (including attorneys' fees and costs of suit), all of the costs and
expenses of such decorations, repairs, changes, alterations and additions, the
expense of such reletting and the cost of collection of the rent accruing
therefrom) to satisfy the Rent, then Tenant shall pay to Landlord as damages a
sum equal to the amount of such deficiency. Any such payments due Landlord shall
be made upon demand therefor from time to time and Tenant agrees that Landlord
may file suit to recover any sums falling due under the terms of this Section 16
from time to time. No delivery to or recovery by Landlord of any portion due
Landlord hereunder shall be any defense in any action to recover any amount not
theretofore reduced to judgment in favor of Landlord, nor shall such reletting
be construed as an election on the part of Landlord to terminate this Lease
Agreement unless a written notice of such intention be given to Tenant by
Landlord. Notwithstanding any such termination of Tenant's right of possession
of the Leased Premises, Landlord may at any time thereafter elect to terminate
this Lease Agreement. In any proceedings to enforce this Lease Agreement under
this Section 16, Landlord shall be presumed to have used its reasonable efforts
to relet the Leased Premises, and Tenant shall bear the burden of proof to
establish that such reasonable efforts were not used.
 




 
16

--------------------------------------------------------------------------------

 

C. Alter any and all locks and other security devices at the Leased Premises,
and if it does so Landlord shall not be required to provide a new key or other
access right to Tenant unless Tenant has cured all Events of Default; provided,
however, that in any such instance, during Landlord's normal business hours and
at the convenience of Landlord, and upon the written request of Tenant
accompanied by such written waivers and releases as Landlord may require,
Landlord will escort Tenant or its authorized personnel to the Leased Premises
to retrieve any personal belongings or other property of Tenant not subject to
the Landlord's lien or security interest described in Section 17. The provisions
of this Section 16.0 are intended to override and control any conflicting
provisions of the Texas Property Code.
 
D. All agreements and provisions to be performed by Tenant under any of the
terms of this Lease Agreement shall be at Tenant's sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Base Rent, required to be paid by it hereunder and such failure shall
continue for ten (10) days after notice thereof by Landlord, or should Tenant
fail to perform any other obligation hereunder and such failure shall continue
for thirty (30) days after notice thereof by Landlord (subject to the provision
in Section 15.B above regarding matters that cannot be reasonably cured within
30 days) then Landlord may, but shall not be obligated so to do, and without
waiving or releasing Tenant from any obligations, make any such payment or
perform any such act on Tenant's part. All sums so paid by Landlord and all
costs incurred by Landlord in taking such action shall be deemed Additional Rent
hereunder and shall be paid to Landlord on demand, and Landlord shall have (in
addition to all other rights and remedies of Landlord) the same rights and
remedies in the event of the non­payment thereof by Tenant as in the case of
default by Tenant in the payment of Rent.
 
E. Landlord covenants and agrees to use commercially reasonable efforts to
mitigate Landlord's damages if a Tenant Event of Default occurs.
Notwithstanding, Tenant agrees in favor of Landlord that Landlord shall not be
deemed to have failed to mitigate damages, or to have used the efforts required
by law to do so, because:
 
 
(1)
Landlord leases other space in the Building prior to re-letting the Leased
Premises;

 
 
(2)
Landlord refuses to relet the Leased Premises to any affiliate of Tenant, or any
principal of Tenant, or any affiliate of such principal (for purposes of this
Lease, "affiliate" shall mean and refer to any person or entity controlling,
under common control with, or controlled by, the party in question);

 
 
(3)
Landlord refuses to relet the Leased Premises to any person or entity whose
creditworthiness Landlord in good faith deems unacceptable;

 
 
(4)
Landlord refuses to relet the Leased Premises to any person or entity because
such use would, in the good faith opinion of Landlord, impose unreasonable or
excessive demands upon the Building;

 
 
(5)
Landlord refuses to relet the Leased Premises to any person or entity, or any
affiliate of such person or entity, who has been engaged in litigation with, or
who has threatened litigation against, Landlord or any of its affiliates, or
whom Landlord in good faith deems to be unreasonably or excessively litigious;

 
 
(6)
Landlord refuses to relet the Leased Premises because the tenant or the terms
and provisions of the proposed lease are not approved by the holders of any
liens or security interests in the Building or any part thereof, or would cause
Landlord to breach or be in default of, or to be unable to perform any of its
covenants under, any agreements between Landlord and any third party;

 
 
(7)
Landlord refuses to relet the Leased Premises because the proposed tenant is
unwilling to execute and deliver Landlord's standard lease form without
substantial tenant-oriented modifications or such tenant requires improvements
to the Leased Premises to be paid at Landlord's cost and expense; or

 
 
17

--------------------------------------------------------------------------------

 

 
(8)
Landlord refuses to relet the Leased Premises to a person or entity whose
character or reputation, or the nature of whose business, Landlord in good faith
deems unacceptable;

 
and it is further agreed that each and all of the grounds for refusal set forth
in clauses (1) through (8) above, both inclusive, of this sentence are
reasonable grounds for Landlord's refusal to relet the Leased Premises, or (as
to all other provisions of this Lease Agreement) for Landlord's refusal to issue
any approval, or take any other action, of any nature whatsoever under this
Lease Agreement. In the event the waiver set forth in this Section 16.E shall be
ineffective, Tenant further agrees in favor of Landlord, to the maximum extent
to which it may lawfully and effectively do so, that the following efforts to
mitigate damages if made by Landlord (and without obligating Landlord to render
such efforts) shall be conclusively deemed reasonable, and that Landlord shall
be conclusively deemed to have used the efforts to mitigate damages required by
applicable law it Landlord places the Leased Premises on its inventory of
available space in the Building; Landlord makes such inventory available to
brokers who request same; and Landlord shows the Leased Premises to prospective
tenants (or their brokers) who request to see it.
 
SEC. 17 LIEN FOR RENT: To secure payment of all rent due and to become due
hereunder, and the faithful performance of all the other covenants of the Lease
Agreement required to be performed by Tenant, Tenant hereby gives to Landlord an
express contractual lien on and security interest in and to all property,
chattels or merchandise which may be placed in the Leased Premises and also upon
all proceeds of any insurance which may accrue to Tenant by reason of damage to
or destruction of such property. All exemption laws are hereby waived by Tenant.
This lien and security interest are given in addition to Landlord's statutory
lien(s) and shall be cumulative thereto. This lien and security interest may be
foreclosed with or without Court proceedings, by public or private sa)e, with or
without notice and Landlord shall have the right to become purchaser, upon being
the highest bidder at such sale. Upon request of Landlord, Tenant agrees to
execute Uniform Commercial Code financing statements relating to the aforesaid
security interest. Notwithstanding the foregoing. Landlord covenants and agrees
that in the event Tenant, its subtenants or assigns, acquires and/or leases any
or all of personal property to be installed and used upon the Leased Premises
subject to retained title, equipment lease, conditional sale contract, chattel
mortgage or other security agreement or lease (collectively, "Equipment
Lender"), Landlord agrees to execute and deliver to any such secured creditor
and/or lessor a subordination (or if so required by such Equipment Lender, a
waiver) of any and all of the foregoing liens Landlord may have upon such
personal property. Such subordination (or waiver, as the case may be) will be on
a form provided by Tenant and reasonably acceptable to Landlord authorizing the
Equipment Lender to enter upon the Leased Premises and remove such personal
property in the event of default under the terms of the security agreement
and/or lease.
 
SEC. 18 LANDLORD'S DEFAULT: The occurrence of any one or more of the following
shall constitute a "Landlord Event of Default" under this Lease Agreement:
 
A. Landlord's failure, when required hereunder, to pay any sum that Landlord is
required to pay or provide under this Lease Agreement if such failure continues
for ten (10) days after written notice of such failure from Tenant to Landlord;
 
B. Landlord's failure, when required hereunder, to perform any other obligation
of Landlord if such failure continues for thirty (30) days after written notice
from Tenant to Landlord of such default, provided that if such failure cannot
reasonably be cured by the end of such thirty (30) day period, Landlord shall
not be in default if Landlord commences reasonable efforts to cure such failure
within the thirty (30) day period and thereafter diligently prosecutes such cure
to completion, but in no event shall such cure period be extended by more than
ninety (90) days in the aggregate, subject to Force Majeure; and
 
C. The filing of a petition by or against Landlord (i) naming Landlord as a
debtor in any bankruptcy or other insolvency proceeding, or (ii) for the
appointment of a liquidator or receiver for all or substantially all of
Landlord's property or for Landlord's interest in this Lease Agreement.
 
Notwithstanding Sections 18.A and 18.B above, if any provision of this Lease
Agreement provides for a different notice period from Tenant upon Landlord's
failure to perform an obligation, then such other notice period shall be the
exclusive notice required from Tenant, and the notice provisions of this Section
18 shall not apply.
 
 
 
18

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, specific termination rights
granted to Tenant shall control over the cure periods specified in this Section
18.
 
SEC. 19 TENANT'S REMEDIES: If a Landlord Event of Default exists and provided no
Tenant Event of Defaults is then existing, Tenant shall have the right to all
remedies provided by law and equity or elsewhere in this Lease Agreement,
including the right to injunctive relief or specific performance, the right to
perform any obligations of Landlord on Landlord's behalf (but only in the event
that the cost to remedy such Landlord Event of Default will be less than or
equal to $10,000), in which case Landlord shall reimburse Tenant for any and all
of Tenant's reasonable costs incurred in connection therewith within 30 days of
Landlord's receipt of an invoice therefor (otherwise Tenant shall be entitle to
offset Base Rent in satisfaction of the same) and the right to terminate the
Lease Agreement. Notwithstanding the foregoing, Tenant shall not be entitled to
exercise termination of the Lease Agreement as a remedy for any Landlord Event
of Default unless (a) such default materially impairs Tenant's normal business
operations in the Leased Premises, (b) Tenant gives Landlord a final notice
indicating Tenant's intention to terminate the Lease Agreement and an additional
ten (10) days in which to cure such default and (c) no Tenant Event of Default
then exists. This Section 19 is in addition to, and does not limit Tenant's
remedies as specified elsewhere in this Lease Agreement. In the event that
Tenant takes such steps as may be necessary to cure a Landlord Event of Default,
Tenant shall be entitled to recover from Landlord at the election of Tenant, all
amounts expended by Tenant for such cure, together with reasonable attorneys'
fees and interest at the rate of ten percent (10%) per annum thereon from the
date expended by Tenant until the date paid. Tenant's rights and remedies
contained herein (unless otherwise specifically limited) shall be cumulative and
not exclusive.
 
SEC. 20 NON-WAIVER: Neither acceptance of Rent by Landlord nor failure by
Landlord to exercise available rights and remedies, whether singular or
repetitive, shall constitute a waiver of any of Landlord's rights hereunder.
Waiver by Landlord of any right for any Tenant Event of Default shall not
constitute a waiver of any right for either a subsequent Tenant Event of Default
of the same obligation or any other Tenant Event of Default. No act or thing
done by Landlord or its agent shall be deemed to be an acceptance or surrender
of the Leased Premises and no agreement to accept a surrender of the Leased
Premises shall be valid unless it is in writing and signed by a duly authorized
officer or agent of Landlord. Likewise, failure by Tenant to exercise available
rights and remedies, whether singular or repetitive, shall not constitute a
waiver of any of Tenant's rights hereunder. Waiver by Tenant of any right for
any Landlord's Event of Default of Tenant shall not constitute a waiver of any
right for either a subsequent Landlord's Event of Default of the same obligation
or any other Landlord's Event of Default.
 
SEC. 21 LAWS AND REGULATIONS; RULES AND REGULATIONS: Tenant shall comply with,
and Tenant shall cause its visitors, employees, contractors, agents, invitees
and licensees to comply with, all laws, ordinances, orders, rules and
regulations of any state, federal, municipal and other agencies or bodies having
any jurisdiction thereof relating to the use, condition or occupancy of the
Leased Premises. Such reasonable rules and regulations as may be hereafter
adopted by Landlord for the safety, care and cleanliness of the premises and the
preservation of good order thereon, are hereby made a part hereof for all
purposes and Tenant agrees to comply with all such rules and regulations.
Landlord shall have the right at all times to change such rules and regulations
or to amend them in any reasonable manner as may be deemed advisable by
Landlord, provided that all of which changes and amendments will be equally
applied to all tenants of the Development and will be sent by Landlord to Tenant
in writing and shall be thereafter carried out and observed by Tenant. The
current rules and regulations of the Building are set forth in Exhibit D
attached hereto and made a part hereof for all purposes.
 
SEC. 22 ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD'S LIABILITY: Landlord
shall have the right to transfer and assign, in whole or in part, all its rights
and obligations hereunder and in the Complex, and in such event and upon such
transfer no further liability or obligation shall thereafter accrue against
Landlord hereunder; provided, that Landlord and it transferee(s) provide Tenant
with a written agreement executed by both parties whereby the transferee(s)
agree(s) to assume and be bound by the terms and conditions of this Lease
Agreement and to recognize Tenant's rights hereunder (the "Assignment and
Assumption Agreement"). Until receipt by Tenant of written notice of any such
assignment or transfer by Landlord, together with a copy of the fully executed
Assignment and Assumption Agreement no such assignment or transfer shall be
binding on Tenant and any payment of Rent or other charges directly to Landlord
shall satisfy Tenant's obligations in connection therewith. Furthermore, Tenant
specifically agrees to look solely to Landlord's interest in the Complex for the
recovery of any judgment from Landlord, it being agreed that the Landlord
Parties shall never be personally liable for any such judgment.
 




 
19

--------------------------------------------------------------------------------

 

SEC. 23 SEVERABILITY: This Lease Agreement shall be construed in accordance with
the laws of the State of Texas. If any clause or provision of this Lease
Agreement is illegal, invalid or unenforceable, under present or future laws
effective during the Term hereof, then it is the intention of the parties hereto
that the remainder of this Lease Agreement shall not be affected thereby, and it
is also the intention of both parties that in lieu of each clause or provision
that is illegal, invalid or unenforceable, there be added as part of this Lease
Agreement a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
 
SEC. 24 SIGNS:
 
A. No signs of any kind or nature, symbol or identifying mark shall be put on
the Building, in the halls, elevators, staircases, entrances, parking areas or
upon the doors or walls, whether plate glass or otherwise, of the Leased
Premises or within the Leased Premises so as to be visible from the public areas
or exterior of the Building without prior written approval of Landlord. All
signs or lettering shall conform in all respects to the sign and/or lettering
criteria established by Landlord.
 
B. Notwithstanding the foregoing, Tenant may construct and install, at Tenant's
sole cost and expense, a sign (the "Exterior Sign") with the phrase "Tax Masters
2020 Dairy Ashford" shown thereon, which Exterior Sign shall be located on the
east side of the exterior of the Building on the spandrel between the fourth
(4`h) and fifth (5(h) floors thereof. In addition, Tenant shall have the right
to utilize the existing two (2) monument signs for the Building (collectively,
the "Monument Signs", together with the Exterior Sign, the "Signage") located
adjacent to Dairy Ashford Road and adjacent to Whittington Drive to provide
directional assistance and show Tenant's name and/or logo thereon. The exact
location (as to the Exterior Sign), size, quality, materials used, graphic style
and composition of all such Signage shall be subject to approval by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed;
provided, however, it shall not be unreasonable for Landlord to refuse to
approve any such specifications which are inconsistent with the architecture and
design integrity of the Building or which violates any applicable law, rule,
ordinance, restriction or covenant. Tenant shall be solely responsible, at
Tenant's sole cost and expense, to maintain the Signage. The signage rights
granted to Tenant pursuant to this Section 24.B are personal to Tenant and may
not be granted to any assignee of this Lease Agreement or any subtenant of any
portion of the Leased Premises without Landlord's prior written consent, which
consent may be withheld in Landlord's sole discretion. Upon the expiration or
earlier termination of this Lease Agreement, Tenant shall remove the Exterior
Sign and Tenant's name and/or logo from the Monument Signs and their respective
surrounding signband areas, at Tenant's sole cost and expense, and repair all
damage caused by the installation or removal, including, without limitation,
filling all holes, and restoring all wallcoverings to the condition consistent
with the areas surrounding the Exterior Sign and/or the areas surrounding
Tenant's name and/or logo (and directional assistance) on the Monument Signs,
which obligations shall survive the expiration or earlier termination of this
Lease Agreement.
 
SEC. 25 SUCCESSORS AND ASSIGNS: Landlord and Tenant agree that all provisions
hereof are to be construed as covenants and agreements as though the words
imparting such covenants were used in each separate paragraph hereof, and that,
except as restricted by the provisions of Section 12, this Lease Agreement and
all the covenants herein contained shall be binding upon the parties hereto,
their respective heirs, legal representatives, successors and assigns.
 
SEC. 26 SUBORDINATION:
 
A. Tenant covenants and agrees with Landlord that this Lease Agreement is
subject and subordinate to that certain Deed of Trust and Security Agreement in
favor of Ohio Life National Life Insurance Company, an Ohio corporation dated
October 15, 2008 and recorded at Harris County Clerk's File No. 20080520757
securing certain indebtedness in the face amount of $8,500,000.00 which now
encumbers the Building (said deed of trust and any and all amendments thereto
and/or modifications thereof hereinafter collectively called the "Deed of
Trust"), and to any advances made on the security thereof and to any and all
increases, renewals, modifications, consolidations, replacements and extensions
thereof provided Tenant receives a Subordination, Non-Disturbance and Attornment
Agreement ("SNDA") from the holder of such existing Deed of Trust in
substantially the same form as Exhibit K attached hereto and made a part hereof
for all purposes. Tenant covenants and agrees with Landlord that this Lease
Agreement is subject and subordinate to any mortgage, deed of trust, ground
lease and/or security agreement which
 

 
20

--------------------------------------------------------------------------------

 

may hereafter encumber the Building, and to any advances made on the security
thereof and to any and all increases, renewals, modifications, consolidations,
replacements and extensions thereof provided Tenant shall have received a SNDA
executed by any such future mortgagee in form and content reasonably acceptable
to Tenant and any such future mortgagee. Tenant acknowledges and agrees that,
subject to reasonable modifications requested by any such future mortgagee, the
SNDA attached hereto as Exhibit K is a SNDA reasonably acceptable to Tenant.
Tenant agrees to execute such SNDA within ten (10) business days of a request by
Landlord or such future mortgagee to do so. This Lease Agreement is further
subject to and subordinate to all matters of record in Harris County, Texas.
Landlord, in turn, covenants and agrees that save and except for the Deed of
Trust and the lien for any unpaid ad valorem taxes for the current tax year as
of the Effective Date hereof, to Landlord's actual knowledge, there are no other
liens granted or suffered by Landlord affecting or encumbering the Complex,
including the Leased Premises.
 
B. Notwithstanding anything to the contrary set forth above, any beneficiary
under any deed of trust may at any time subordinate its deed of trust to this
Lease Agreement in whole or in part, without any need to obtain Tenant's
consent, by execution of a written document subordinating such deed of trust to
the Lease Agreement to the extent set forth in such document and thereupon the
Lease Agreement shall be deemed prior to such deed of trust to the extent set
forth in such document without regard to their respective dates of execution,
delivery and/or recording. In that event, to the extent set forth in such
document, such deed of trust shall have the same rights with respect to this
Lease Agreement as would have existed if this Lease Agreement had been executed,
and a memorandum thereof, recorded prior to the execution, delivery and
recording of the deed of trust.
 
SEC. 27 TAX PROTEST: Tenant waives all rights under the Texas Property Tax Code,
now or hereafter in effect, including all rights under Section 41.413 thereof,
granting to tenants of real property or lessees of tangible personal property
the right to protest the appraised value, or receive notice of reappraisal, of
all or any part of the Complex, irrespective of whether Landlord has elected to
protest such appraised value. To the extent such waiver is prohibited, Tenant
appoints Landlord as its attorney-in-fact, coupled with an interest, to appear
and take all actions on behalf of Tenant which Tenant may take under the Texas
Property Tax Code. Notwithstanding the foregoing, provided Tenant covenants and
agrees to indemnify Landlord from any and all liability in connection therewith,
including any and all costs suffered or incurred and/or to be suffered or
incurred by Landlord in connection therewith, upon receipt of a written request
therefor from Tenant, Landlord agrees it will not unreasonably delay filing any
such protest requested by Tenant.
 
SEC. 28 HOLDING OVER: In the event of holding over by Tenant with respect to all
or any portion of the Leased Premises after the expiration or termination of the
Lease Agreement, such holding over shall constitute a tenancy at sufferance
relationship between Landlord and Tenant and all of the terms and provisions of
this Lease Agreement shall be applicable during such period, except that as
monthly rental, Tenant shall pay to Landlord for each month (or any portion
thereof) during the period of such hold over an amount equal to 150% of the Rent
payable by Tenant for the month immediately preceding the holdover period. The
rental payable during such hold over period shall be payable to Landlord on
demand. No holding over by Tenant, whether with or without consent of Landlord,
shall operate to extend this Lease Agreement except as herein provided. In the
event of any unauthorized holding over, Tenant shall also indemnify, defend
(with counsel reasonably acceptable to Landlord) and hold harmless the Landlord
Parties (as defined on Exhibit I) against all claims for damages against the
Landlord Parties as a result of Tenant's possession of the Leased Premises,
including, without limitation, claims for damages by any other party to which
Landlord may have leased, or entered into an agreement to lease, all or any part
of the Leased Premises effective upon the termination of this Lease Agreement.
 
SEC. 29 INDEPENDENT OBLIGATION TO PAY RENT:
 
A.       It is the intention of the parties hereto that the obligations of
Landlord and Tenant hereunder shall be separate and independent covenants and
agreements, that the Rent and all other sums payable by Tenant hereunder shall
continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated pursuant to an express provision of this
Lease Agreement.
 
B.       Except as otherwise expressly provided herein, Tenant waives the right
(a) to quit, terminate or surrender this Lease Agreement or the Leased Premises
or any part thereof, or (b) to any abatement, suspension, deferment or reduction
of the rent or any other sums payable under this Lease Agreement.
 

 
21

--------------------------------------------------------------------------------

 

SEC. 30 INDEMNITY; RELEASE AND WAIVER;
 
A. Tenant hereby agrees to indemnify, protect, defend and hold the Landlord
Parties harmless from and against any and all liabilities, claims, causes of
action, fines, damages, suits and expenses, including attorneys' fees and
necessary litigation expenses (collectively, the "C(aims"), arising from
Tenant's use, occupancy or enjoyment of the Leased Premises and its facilities
for the conduct of its business or from any activity, work or thing done.
permitted, omitted or suffered by Tenant and its partners, officers, directors,
employees, agents, servants, contractors, customers, licensees and invitees in
or about the Complex, INCLUDING ANY CLAIMS RESULTING FROM THE NEGLIGENCE OF THE
LANDLORD PARTIES, BUT NOT TO THE EXTENT CAUSED BY THE SOLE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE LANDLORD PARTIES and Tenant further agrees to
indemnify, protect, defend and hold the Landlord Parties harmless from and
against any and all Claims arising from any breach or default in the performance
of any obligation on Tenant's part to be performed under the terms of this Lease
Agreement or arising from any negligence or willful misconduct of Tenant or any
of its partners, officers, directors, employees, agents, servants, contractors,
customers, licensees and invitees, INCLUDING ANY CLAIMS RESULTING FROM THE
NEGLIGENCE OF THE LANDLORD PARTIES, BUT NOT TO THE EXTENT CAUSED BY THE SOLE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LANDLORD PARTIES. In case any
action or proceeding shall be brought against the Landlord Parties by reason of
any such Claim, Tenant, upon notice from Landlord, shall provide a separate
defense to same at Tenant's sole cost and expense by counsel reasonably
satisfactory to Landlord. The indemnity obligations of Tenant under this Section
30 shall survive the expiration or earlier termination of this Lease Agreement.
 
B. Tenant hereby releases the Landlord Parties from any and all claims or causes
of action whatsoever which Tenant might otherwise now or hereafter possess
resulting in or from or in any way associated with any loss covered or which
should have been covered by insurance, REGARDLESS OF CAUSE OR ORIGIN OF SUCH
LOSS OR DAMAGE, INCLUDING, WITHOUT LIMITATION, SOLE, JOINT, OR CONCURRENT
NEGLIGENCE OF THE LANDLORD PARTIES, including the deductible and/or uninsured
portion thereof, maintained and/or required to be maintained by Tenant pursuant
to this Lease Agreement.
 
C. Landlord hereby agrees to indemnify, protect, defend and hold the Tenant
Parties (as defined in Exhibit I) harmless from and against any and all Claims
incurred by Tenant to third parties, to the extent arising from any breach or
default in the performance of any obligation on Landlord's part to be performed
under the terms of this Lease Agreement or to the extent arising from any
negligence or willful misconduct of Landlord or any of its partners, officers,
directors, employees, agents, servants, contractors and licensees. In case any
action or proceeding shall be brought against Tenant by reason of any such
Claim. Landlord, upon notice from Tenant, shall provide a separate defense to
same at Landlord's sole cost and expense by counsel reasonably satisfactory to
Tenant. The indemnity obligations of Landlord under this Section shall survive
the expiration or earlier termination of this Lease Agreement. The liability of
Landlord to indemnify Tenant as set forth in this Section 30 shall not extend to
any matter against which Tenant shall be effectively protected by insurance;
provided, however, that if any such liability shall exceed the amount of the
effective and collectable insurance in question, or a reasonable amount of
insurance for Tenant to have carried, whichever shall be higher, the liability
of Landlord shall apply to such excess. The indemnity set forth in this Section
30 shall not be deemed or construed to make Landlord liable for any matter that
Tenant is obligated to do or omit by this Lease Agreement, by law, by an
obligation to a third party, or otherwise, so long as Tenant is not obligated as
a result of a breach or default of this Lease Agreement by Landlord. Likewise,
the liability of Tenant to indemnify Landlord as set forth in this Section 30
shall not extend to any matter against which Landlord shall be effectively
protected by insurance; provided, however, that if any such liability shall
exceed the amount of the effective and collectable insurance in question, or a
reasonable amount of insurance for Landlord to have carried, whichever shall be
higher, the liability of Tenant shall apply to such excess. The indemnity set
forth in this Section 30 shall not be deemed or construed to make Tenant liable
for any matter that Tenant is obligated to do or omit by this Lease Agreement,
by law, by an obligation to a third party, or otherwise, so long as Landlord is
not obligated as a result of a breach or default of this Lease Agreement by
Tenant.
 
D. Landlord hereby releases the Tenant Parties from any and all claims or causes
of action whatsoever which Landlord might otherwise now or hereafter possess
resulting in or from or in any way associated with any loss covered or which
should have been covered by insurance, REGARDLESS OF CAUSE OR ORIGIN OF SUCH
LOSS OR DAMAGE, INCLUDING, WITHOUT LIMITATION, SOLE, JOINT, OR CONCURRENT
 
 
 
22

--------------------------------------------------------------------------------

 

NEGLIGENCE OF THE TENANT PARTIES, including the deductible and/or uninsured
portion thereof, maintained and/or required to be maintained by Landlord
pursuant to this Lease Agreement.
 
SEC. 31 INSURANCE: Landlord and Tenant shall satisfy the insurance requirements
as more particularly described on Exhibit 1 attached hereto and made a part
hereof for all purposes. In no event shall either party's liability under this
Lease Agreement be limited by the amount of insurance required to be carried
under Exhibit 1.
 
SEC. 32 ENTIRE AGREEMENT: This instrument and any attached addenda or exhibits
signed by the parties constitute the entire agreement between Landlord and
Tenant; no prior written or prior or contemporaneous oral promises or
representations shall be binding. This Lease Agreement shall not be amended,
changed or extended except by written instrument signed by both parties hereto.
Section captions herein are for Landlord's and Tenant's convenience only, and
neither limit nor amplify the provisions of this instrument. Tenant agrees, at
Landlord's request, to execute a recordable memorandum of this Lease Agreement.
 
SEC. 33 NOTICES: Whenever in this Lease Agreement it shall be required or
permitted that notice, notification or demand be given or served by either party
to this Lease Agreement to or on the other, such notice or demand shall be given
or served and shall not be deemed to have been given or served unless in writing
and (i) delivered personally, (ii) forwarded by facsimile, (iii) sent by
Certified or Registered Mail, postage prepaid, with a copy also sent by
facsimile or (iv) sent by a reputable common carrier guaranteeing next-day
delivery, addressed as follows:
 
To the Landlord:
DAP Plaza
2000 Dairy Ashford Drive, Suite 140
Houston, Texas 77077
Attn: D.A. Smith
Facsimile: (281) 493-6439
   
With a copy to:
DAP Plaza
c/o Shapco Inc.
1666 20th Street
Santa Monica, California 90404
Attn: Jaime Gesundheit
Facsimile: (310) 264-1674
   
With a copy to:
Jerry A. Witkow, Esq.
1666 20`h Street
Santa Monica, California 90404 Facsimile: (310) 264-1675
   
To the Tenant:
At the address noted for Tenant on the signature page hereof until the
Commencement Date, at which time it shall become the Address of the Leased
Premises.
 

 
Such addresses may be changed from time to time by either party by serving
written notice as above provided. Any such notice or demand shall be deemed to
have been given on the date of receipted delivery, refusal to accept delivery or
when delivery is first attempted but cannot be made due to a change of address
for which no notice is given, five (5) business days after it shall have been
mailed as provided in this Section 33 or if sent by facsimile, upon electronic
or telephonic confirmation of receipt from the receiving facsimile machine,
whichever is earlier.
 
SEC. 34 COMMENCEMENT DATE: Tenant shall, if requested by Landlord, execute and
deliver to Landlord within ten (10) days of Landlord's request an Acceptance of
Premises Memorandum of the Leased Premises, the form of which is attached as
Exhibit E attached hereto and made a part hereof for all purposes.
 
SEC. 35 RELOCATION OF TENANT: Intentionally deleted.
23

 
23

--------------------------------------------------------------------------------

 

SEC. 36 BROKERS: Landlord and Tenant warrant to each other that neither party
has had any dealings with any real estate broker or agent in connection with the
negotiation of this Lease Agreement, excepting only CBRE Richard Ellis and
Briarhollow Realty Group, Inc. (collectively, the "Landlord Brokers") and Realm
Realty Company by and through its duly licensed agent, Jerry Paul Berghauser
(the "Tenant Broker"), and that neither party knows of any other real estate
broker(s) or agent(s) who is(are) or might be entitled to a commission in
connection with this Lease Agreement, and Landlord and Tenant hereby agree to
indemnify, defend and hold the other harmless from and against any Claim
suffered or incurred by the injured party as a result of any other firm or
person claiming a commission, finder's fee or other compensation arising from
the negotiation of this Lease Agreement other than the aforedescribed Landlord
Brokers and Tenant Broker. Landlord agrees to pay all real estate commissions
due in connection with this Lease Agreement only to the Landlord Brokers and
Tenant Broker, provided Landlord and such brokers have entered into a separate
written commission agreement and to indemnify, defend (with counsel reasonably
acceptable to Tenant) and hold harmless the Tenant Parties from and against any
liability of the Tenant Parties arising from Landlord's failure to timely pay
any and all commissions, finder's fee or other compensation due and owing to
said Landlord Brokers and Tenant Brokers as aforesaid.
 
SEC. 37 ESTOPPEL CERTIFICATES:
 
A. From time to time after the Effective Date, within ten (10) business days
after request in writing therefor from Landlord, Tenant agrees to execute and
deliver to Landlord, or to such other addressee or addresses as Landlord may
designate (and Landlord and any such addressee may rely thereon), a statement in
writing in the form of Exhibit F or in such other form and substance
satisfactory to Landlord and reasonably acceptable to Tenant, certifying to all
or any part of the information provided for in Exhibit F as is requested by
Landlord and any other information reasonably requested by Landlord.
 
B. From time to time after the Effective Date, within ten (10) business days
after request in writing therefor from Tenant, Landlord agrees to execute and
deliver to Tenant, or to such other addressee or addresses as Tenant may
designate (and Tenant and any such addressee may rely thereon), a statement in
writing in the form of Exhibit F or in such other form and substance
satisfactory to Tenant and reasonably acceptable to Landlord, certifying to all
or any part of the information provided for in Exhibit F as is requested by
Landlord and any other information reasonably requested by Landlord.
 
SEC. 38 NAME CHANGE: Intentionally deleted
 
SEC. 39 BANKRUPTCY: If a petition is filed by or against Tenant for relief under
Title 11 of the United States Code, as amended (the "Bankruptcy Code"), and
Tenant (including for purposes of this Section Tenant's successor in bankruptcy,
whether a trustee or Tenant as debtor in possession) assumes and proposes to
assign, or proposes to assume and assign, this Lease Agreement pursuant to the
provisions of the Bankruptcy Code to any person or entity who has made or
accepted a bona fide offer to accept an assignment of this Lease Agreement on
terms acceptable to Tenant, then notice of the proposed assignment setting forth
(a) the name and address of the proposed assignee, (b) all o[/be terms and
conditions of the offer and proposed assignment, and (c)the adequate assurance
to be furnished by the proposed assignee of its future performance under the
Lease Agreement, shall be given to Landlord by Tenant no later than twenty (20)
days after Tenant has made or received such offer, but in no event later than
ten (10) days prior to the date on which Tenant applies to a court of competent
jurisdiction for authority and approval to enter into the proposed assignment.
Landlord shall have the prior right and option, to be exercised by notice to
Tenant given at any time prior to the date on which the court order authorizing
such assignment becomes final and non-appealable, to receive an assignment of
this Lease Agreement upon the same terms and conditions, and for the same
consideration, if any, as the proposed assignee, less any brokerage commissions
which may otherwise be payable out of the consideration to be paid by the
proposed assignee for the assignment of this Lease Agreement. If this Lease
Agreement is assigned pursuant to the provisions of the Bankruptcy Code,
Landlord: (i)may require from the assignee a deposit or other security for the
performance of its obligations under the Lease Agreement in an amount
substantially the same as would have been required by Landlord upon the initial
leasing to a tenant similar to the assignee; and (ii) shall receive, as
additional rent, the sums and economic consideration described in Section
12.A(3)(e). Any person or entity to which this Lease Agreement is assigned
pursuant to the provisions of the Bankruptcy Code shall be deemed, without
further act or documentation, to have assumed all of the Tenant's obligations
arising under this Lease Agreement on and after the date of such assignment. Any
such assignee shall, upon demand, execute and deliver to Landlord an instrument
confirming such assumption. No provision of this
 

 
24

--------------------------------------------------------------------------------

 

Lease Agreement shall be deemed a waiver of Landlord's rights or remedies under
the Bankruptcy Code to oppose any assumption and/or assignment of this Lease
Agreement, to require a timely performance of Tenant's obligations under this
Lease Agreement, or to regain possession of the Leased Premises if this Lease
Agreement has neither been assumed or rejected within sixty (60) days after the
date of the order for relief or within such additional time as a court of
competent jurisdiction may have fixed. Notwithstanding anything in this Lease
Agreement to the contrary, all amounts payable by Tenant to or on behalf of
Landlord under this Lease Agreement, whether or not expressly denominated as
rent, shall constitute rent for the purposes of Section 502(b)(6) of the
Bankruptcy Code.
 
SEC. 40 TELECOMMUNICATIONS PROVIDERS: In the event Tenant wishes to use, at
anytime during the Term of this Lease Agreement, the services of a
telecommunications provider whose equipment or service is not then in the
Building, no such provider shall be entitled to enter the Building or commence
providing such service without first obtaining the prior written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed.
Notwithstanding anything set forth herein to the contrary, it shall not be
unreasonable for Landlord to withhold its consent for any of the following,
which are provided by way of example and not without limitation (provided that
demanding additional compensation from such provider shall be unreasonable) (i)
such provider agreeing to an easement or license agreement in form and substance
satisfactory to Landlord, (ii) Landlord having been provided and approved the
plans and specifications for the equipment to be installed in the Building,
(iii) Landlord having received, prior to the commencement of such work, such
indemnities, bonds or other financial assurances as Landlord may require, (iv)
the provider agreeing to abide by all Building rules and regulations, and
agreeing to provide Landlord an "as built" out of plans and specifications, and
(v) Landlord having determined that there is adequate space in the Building for
the placement of all of such provider's lines and equipment.
 
SEC. 41 HAZARDOUS SUBSTANCES:
 
A.Tenant shall not cause or permit any Hazardous Substance (as hereinafter
defined) to be used, stored, generated, contained or disposed of on or in the
Complex by Tenant, Tenant's agents, employees, contractors or invitees. If
Hazardous Substances are used, stored, generated, contained or disposed of on or
in the Complex, or if the Complex becomes contaminated in any manner due to the
actions or omissions of Tenant or its agents, employees, contractors or
invitees, Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold the Landlord Parties harmless from any and all claims,
damages, fines, judgments, penalties, costs, liabilities and losses (including,
without limitation, a decrease in value of the Complex, damages caused by loss
or restriction of rentable or usable space or any damages caused by adverse
impact on marketing of the space and any and all sums paid for settlement of
claims, attorneys' fees, consultant and expert fees) arising during or after the
Term and as a result of such use, storage, generation, disposal or
contamination. This indemnification includes, without limitation, any and all
costs incurred because of any investigation of the site or any cleanup, removal
or restoration mandated by a federal, state or local agency or political
subdivision. Without limitation of the foregoing, if Tenant causes or permits
the presence of any Hazardous Substance on the Complex that results in
contamination, Tenant shall promptly, at its sole expense, take any and all
necessary actions to return the Complex to the condition existing prior to the
presence of any such Hazardous Substance on the Complex; provided, however,
Tenant must obtain Landlord's prior written approval for any such remedial
action. The indemnity obligations of Tenant under this Section 41 shall survive
the expiration or earlier termination of this Lease Agreement.
 
B. As used herein, "Hazardous Substance" means (i) any substance that is toxic,
ignitable, reactive or corrosive or that is regulated by any local, state or
federal law, and includes any and all material or substances that are defined as
"hazardous waste", "extremely hazardous waste", "hazardous substance" or a
"hazardous material" pursuant to any such laws and includes, but is not limited
to, asbestos, polychlorobiphenyls and petroleum and any fractions thereof, (ii)
any substance which is now or hereafter considered a biological contaminant or
which could adversely impact air quality, including mold, fungi and other
bacterial agents and (iii) all biohazardous, infectious and medical waste.
Notwithstanding anything in this Section 39 to the contrary, "Hazardous
Substances" shall not include materials commonly used in the ordinary operations
of a general office building, provided that (1) such materials are used and
properly stored in the Leased Premises in quantities ordinarily used and stored
in comparable medical space, (2) such materials are not introduced into the
Building's plumbing systems or are not otherwise released or discharged in the
Leased Premises or the Building and (3) such materials are in strict compliance
with local, state or federal law.
 
C. Landlord represents, warrants and agrees that to the actual knowledge of
Landlord, as of the Effective Date, the Development is and will be free from
Hazardous Substances. Notwithstanding anything contained herein to the contrary,
Landlord shall indemnify, defend and hold harmless the Tenant Parties from and
against any and all claims, liabilities, losses, actions, costs and expenses
(including reasonable attorney's fees and costs of defense) and any resulting
cleanup or remediation costs or expenses of any kind whatsoever incurred by such
indemnified persons, or any of them, arising out of or related to the breach by
Landlord of the warranty and representation set forth above.
 

 
25

--------------------------------------------------------------------------------

 

 
D. Without limiting the generality of the foregoing, Landlord expressly agrees
that if cleanup or remediation is required (due to presence of, or release or
discharge of, Hazardous Substances or materials, including without limitation,
mold or mold conditions or indoor air quality prior to Tenant's possession, or
during or after Tenant's possession, provided the same is caused by Landlord or
for which Landlord is legally required to clean up or remediate) by any
governmental authority having jurisdiction, Tenant shall have the following
options:
 
(i)           If such remediation does not materially affect Tenant's ongoing
business operations, as reasonably determined by Tenant, then Tenant shall
continue the Lease Agreement with Rent and other charges proportionately reduced
to the extent that (a) Tenant's business operations are affected, and/or (b) a
portion of the Leased Premises and/or parking areas devoted to Tenant's use, as
well as common areas are not available for Tenant's ongoing business, until the
cleanup or remediation is completed, whichever is greater. If the cleanup or
remediation takes place prior to the Commencement Date, Tenant shall receive a
one-day delay in the Commencement Date for each day that Landlord's cleanup or
remediation actually delays opening of Tenant's business beyond the Commencement
Date.


(ii)           If such remediation does materially affect Tenant's ongoing
business operations, as reasonably determined by Tenant, then Tenant shall have
the option to (a) continue the Lease Agreement with Rent and other charges
proportionately reduced to the extent that Tenant's business operations are
affected until such time as the remediation is complete, or (b) shall have the
right to immediately terminate the Lease Agreement and Tenant's obligations
hereunder (other than those accruing prior to the termination date).


(iii)           For the purposes of this Section 41, the following shall be
included in the definition of a material effect on Tenant's business: Any
cleanup or remediation that affects any portion of the Building, or removes from
use ten percent (10%) of the parking spaces allocated to Tenant, or materially
impedes access to or visibility of the Leased Premises. Any such remediation
shall be deemed completed upon approval by the governmental agencies having
jurisdiction.
 







SEC. 42 NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES:
Wherever in this Lease Agreement Landlord's consent or approval is required, if
Landlord refuses to grant such consent or approval, whether or not Landlord
expressly agreed that such consent or approval would not be unreasonably
withheld, Tenant shall not make, and Tenant hereby waives, any claim for money
damages (including any claim by way of set-off, counterclaim or defense) based
upon Tenant's claim or assertion that Landlord unreasonably withheld or delayed
its consent or approval. Tenant's sole remedy shall be an action or proceeding
to enforce such provision, by specific performance, injunction or declaratory
judgment. EXCEPT WITH RESPECT TO TENANT'S INDEMNITY OBLIGATIONS UNDER SECTION
28, IN NO EVENT SHALL THE LANDLORD PARTIES OR TENANT PARTIES BE LIABLE FOR, AND
THE LANDLORD PARTIES AND TENANT PARTIES HEREBY WAIVE ANY CLAIM FOR, ANY
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOSS OF
PROFITS OR BUSINESS OPPORTUNITY, ARISING UNDER OR IN CONNECTION WITH THIS LEASE
AGREEMENT.
 
SEC. 43 ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA: It is the understanding and
intention of the parties that Tenant's rights and remedies with respect to the
transactions provided for and contemplated in this Lease Agreement
(collectively, this "Transaction") and with respect to all acts or practices of
Landlord, past, present or future, in connection with this Transaction, are and
shall be governed by legal principles other than the Texas Deceptive Trade
Practices - Consumer Protection Act (the "DTPA"). Accordingly, Tenant hereby (a)
agrees that under Section 17.49(f) of the DTPA this Transaction is not governed
by the DTPA and (b) certifies, represents and warrants to Landlord that (i)
Tenant has been represented by legal counsel in connection with this Transaction
who has not been directly or indirectly identified, suggested or selected by the
Landlord and Tenant has conferred with Tenant's counsel concerning all elements
of this Lease Agreement (including, without limitation, this Section
 

 
26

--------------------------------------------------------------------------------

 

43) and this Transaction and (ii) the Leased Premises will not be occupied by
Tenant as Tenant's family residence. Tenant expressly recognizes that the total
consideration as agreed to by Landlord has been predicated upon the
inapplicability of the DTPA to this Transaction and that Landlord, in
determining to proceed with the entering into of this Lease Agreement, has
expressly relied on the inapplicability of the DTPA to this Transaction.
 
SEC. 44 ATTORNEYS' FEES: In the event either party defaults in the performance
of any of the terms, agreements or conditions contained in this Lease Agreement
and the other party places the enforcement of this Lease Agreement, or any part
thereof, or the collection of any rent due or to become due hereunder, or
recovery of the possession of the Leased Premises, in the hands of an attorney
who files suit upon the same, and should such non- defaulting party prevail in
such suit, the defaulting party agrees to pay the other party's reasonable
attorneys' fees.
 
SEC. 45 AUTHORITY OF TENANT: If Tenant is a corporation, partnership or other
entity, Tenant warrants and represents unto Landlord that (a) Tenant is a duly
organized and existing legal entity, in good standing in the State of Texas, (b)
Tenant has full right and authority to execute, deliver and perform this Lease
Agreement, (c) the person executing this Lease Agreement was authorized to do so
and (d) upon request of Landlord, such person will deliver to Landlord
satisfactory evidence of his or her authority to execute this Lease Agreement on
behalf of Tenant.
 
SEC. 46 INABILITY TO PERFORM: Whenever a period of time is prescribed for the
taking of an action by Landlord, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages of labor or materials, war,
terrorist attacks (including bio-chemical attacks), civil disturbances and other
causes beyond the reasonable control of the Landlord ("Force Majeure" ).
 
SEC. 47 JOINT AND SEVERAL TENANCY: If more than one person executes this Lease
Agreement as Tenant, their obligations hereunder are joint and several, and any
act or notice of or to, or refund to, or the signature of, any one or more of
them, in relation to the renewal or termination of this Lease Agreement, or
under or with respect to any of the terms hereof shall be fully binding on each
and all of the persons executing this Lease Agreement as a Tenant.
 
SEC. 48 EXECUTION OF THIS LEASE AGREEMENT: The submission of an unsigned copy of
this Lease Agreement to Tenant for Tenant's consideration does not constitute an
offer to lease the Leased Premises or an option to or for the Leased Premises.
This Lease Agreement shall become effective and binding only upon the execution
and delivery of this Lease Agreement by both Landlord and Tenant.
 
SEC. 49 WAIVER OF TRIAL BY JURY; COUNTERCLAIM: LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY
AGAINST THE OTHER ON ANY MATTERS IN ANY WAY ARISING OUT OF OR CONNECTED WITH
THIS LEASE AGREEMENT, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR
OCCUPANCY OF THE LEASED PREMISES, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY
APPLICABLE LAW, RULE, STATUTE, ORDER, CODE OR ORDINANCE. If Landlord commences
any legal proceeding against Tenant, Tenant shall not interpose any counterclaim
of any nature or description in any such proceeding (unless failure to impose
such counterclaim would preclude Tenant from asserting in a separate action the
claim which is the subject of the counterclaim), and will not seek to
consolidate any such proceeding with any other action which may have been or
will be brought in any other court by Tenant.
 
SEC. 50 CALCULATION OF TIME PERIODS: Should the calculation of any of the
various time periods provided for herein result in an obligation becoming due on
a Saturday, Sunday or legal holiday, then the due date of such obligation or
scheduled time of occurrence of such event shall be delayed until the next
business day.
 
SEC. 51 ANTI-TERRORISM LAWS: Tenant represents and warrants to and covenants
with Landlord that (i) neither Tenant nor any of its owners or affiliates
currently are, or shall be at any time during the Term, in violation of any laws
relating to terrorism or money laundering (collectively, the "Anti-Terrorism
Laws"), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and regulations of the U.S. Treasury
Department's Office of Foreign Assets Control (OFAC) related to Specially
Designated Nationals and Blocked Persons (SDN's OFAC Regulations), and/or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the "USA
 

 
27

--------------------------------------------------------------------------------

 

Patriot Act"); (ii) neither Tenant nor any of its owners, affiliates, investors,
officers, directors, employees, vendors, subcontractors or agents is or shall be
during the term hereof a "Prohibited Person" which is defined as follows: (1) a
person or entity owned or controlled by, affiliated with, or acting for or on
behalf of, any person or entity that is identified as a Specially Designated
National and Blocked Person on the then-most current list published by OFAC at
its official website, http://wvvw.treas.Elov/offices/eotffc/ofac/sdn/t1 I
sdn.pdf, or at any replacement website or other replacement official publication
of such list, and (2) a person or entity who is identified as or affiliated with
a person or entity designated as a terrorist, or associated with terrorism or
money laundering pursuant to regulations promulgated in connection with the USA
Patriot Act; and (iii) Tenant has taken appropriate steps to understand its
legal obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with such laws. Tenant hereby
agrees to defend, indemnify, and hold harmless Landlord, its officers,
directors, agents and employees, from and against any and all claims, damages,
losses, risks, liabilities and expenses (including attorney's fees and costs)
arising from or related to any breach of the foregoing representations,
warranties and covenants. At any time and from time-to-time during the Term.
Tenant shall deliver to Landlord within ten (10) days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Landlord evidencing and confirming Tenant's compliance with this
Section 51.
 
SEC. 52 FINANCIAL STATEMENTS: Tenant shall comply with all financial disclosure
requirements of the SEC governing Tenant during the Term of this Lease
Agreement. If at any time during the Term of this Lease Agreement Tenant elects
to "go private" and no longer permit the public sale or transfer of securities
in Tenant it shall so notify Landlord in writing and thereafter, from time to
time during the Term, but no more frequently than once per calendar year,
provide to Landlord an up to date true and accurate financial statement, balance
sheet, and income and expense statement prepared and signed by an independent
Certified Public Accountant covering Tenant and any guarantor of Tenant's
obligations under this Lease Agreement, within ten (10) days after request
therefor is made by Landlord to Tenant. Except as may be required by law,
Landlord agrees to keep any financial information provided pursuant to this
Section 52 (the "Confidential Information") confidential; provided, however that
(a) Landlord may make any disclosure of the Confidential Information to which
Tenant has consented in writing in advance, and(b) any of the Confidential
Information may be disclosed to employees, partners, agents, successors,
affiliates, assigns and representatives of Landlord, including. but not limited
to, its auditors, attorneys, and lenders and potential purchasers and lenders of
the Building in connection with any financing or sale of the Building who (i)
need to know the Confidential Information in connection therewith, (ii) shall
have been informed by Landlord of the confidential nature of the Confidential
Information, and (iii) shall have agreed to treat the Confidential Information
confidentially and to use it only for the purpose described above.
 
SEC. 53 RENEWAL OPTION: Tenant shall have, and is hereby granted, the option
(the "Renewal Option") to extend the Term of this Lease Agreement for one (1)
additional period of five (5) years (the "Extended Term") upon and subject to
the following terms, conditions and provisions:
 
A. The Renewal Option may only be exercised by Tenant giving written notice
thereof to Landlord no earlier than twelve (12) months nor later than nine (9)
months prior to the expiration of the Term of this Lease Agreement. If Tenant
fails to give Landlord such written notice of exercise of the Renewal Option
within such specified time period, Tenant shall be deemed to have elected not to
exercise, and to have waived, the Renewal Option and the Renewal Option shall
automatically terminate and expire and be of no further force and effect. It is
expressly agreed that Tenant shall not have the option to extend the Term of
this Lease Agreement beyond the Extended Term. If Tenant exercises the Renewal
Option, the Extended Term shall commence immediately upon the expiration of the
Term of this Lease Agreement (the "Extended Term Commencement Date").
 
B. If Tenant shall have exercised the Renewal Option (in accordance with and
subject to the provisions of this Section 53), the Extended Term shall be upon,
and subject to, all of the terms, covenants and conditions provided in this
Lease Agreement except for any terms, covenants and conditions that are
expressly or by their nature inapplicable to the Extended Term and except that
(i) the annual Base Rent during the initial thirty (30) months of the Extended
Term shall be Eleven and No/100 Dollars ($11.00) per square foot of Net Rentable
Area of the Leased Premises, (ii) the annual Base Rent during the remaining
thirty (30) months of the Extended Term shall be Twelve and 50/100 Dollars
($12.50) per square foot of Net Rentable Area of the Leased Premises, (iii) the
Leased Premises and all leasehold improvements relating thereto will be provided
in the condition they exist (i.e., "AS IS" and "WITH ALL FAULTS") on the
Extended Term Commencement Date, and (iv) this Lease Agreement shall be deemed
to have been automatically amended as of the Extended Term Commencement Date in
accordance with this Section 53. Tenant and Landlord shall promptly execute and
deliver an appropriate amendment of this Lease Agreement to evidence such terms
following commencement of the Extended Term.
 
 
 
28

--------------------------------------------------------------------------------

 

 
C. Notwithstanding any provision herein to the contrary, Tenant shall not have
the right to extend the Term of this Lease Agreement pursuant to this Section 53
if, at the time Tenant exercises such Renewal Option or on the Extended Term
Commencement Date, a Tenant Event of Default has occurred and is continuing.
Tenant shall not have the right to assign the Renewal Option to any sublessee of
the Leased Premises or assignee of this Lease Agreement, nor may any such
sublessee or assignee exercise the Renewal Option unless pursuant to a sublease
of the entire Leased Premises or an assignment of Tenant's entire interest in
this Lease Agreement,
 
SEC. 54 RIGHT OF FIRST OFFER:
 
A. Subject to the renewal rights, expansion rights, rights of first refusal and
rights of first offer of other tenants in the Adjacent Building heretofore
granted by Landlord or which are included in any lease executed hereafter to
which Tenant fails to exercise its right of first offer under this Section 54,
Tenant shall have a continuing right of first offer ("ROFO") throughout the Term
of this Lease Agreement or, if the Renewal Option is exercised, the Extended
Term, with respect to all leasable space in the Adjacent Building which
currently is, or becomes vacant (the "ROFO Space"). In connection with the
foregoing. Tenant acknowledges receipt of a schedule (the "Adjacent Building
Rent Roll") of all tenant leases for space in the Adjacent Building, which
Adjacent Building Rent Roll shows, among other things, the primary lease terms,
any renewal options and applicable rental rates. Landlord shall keep such
Adjacent Building Rent Roll current through the Term and any extensions thereof,
and shall provide an updated Adjacent Building Rent Roll to Tenant from time to
time upon written request.
 
B. In the event any of the ROFO Space becomes available for lease, within sixty
(60) days thereafter, Landlord shall give Tenant written notice thereof (the
"Availability Notice"), which notice shall include a description of the ROFO
Space and the date such ROFO Space will become available, and Tenant shall have
ten (10) days from the receipt of the Availability Notice (but only seven [7]
days with respect to any ROFO Space covering less than 1,000 square feet of Net
Rentable Area) to either (i) elect to lease said space as of the time of
availability of such ROFO Space for occupancy, or (ii) notify Landlord that it
does not desire to lease said ROFO Space. In the event Tenant declines or fails
to respond within said ten (10) day period (or seven [7] as applicable), Tenant
shall be deemed to have elected not to lease such ROFO Space, and Landlord shall
have a period of one hundred eighty (180) days thereafter to lease such ROM
Space to a third party. If Landlord does not enter into a lease of said ROFO
Space within such one hundred eighty (180) day period, Tenant shall again have a
right of first offer on such vacant space as set forth in this Section 54.
 
C. If Tenant timely responds affirmatively to an Availability Notice, then
within thirty (30) days thereafter, Landlord and Tenant shall enter into an
amendment to this Lease Agreement covering such ROFO Space (the "Amendment"),
containing the following terms and conditions: (i) the annual Base Rent for such
ROFO Space shall be equal to one hundred ten percent (110%) of the gross rent
(i.e. base rent plus the proportionate share of operating expenses for the
Adjacent Building with respect to the ROFO Space) payable by the most recent
lessee of the ROFO Space during the final year of such lessee's lease agreement,
as set forth on the Adjacent Building Rent Roll; provided, however, effective as
of each third (3rd) anniversary of the ROFO Space Commencement Date (hereinafter
defined) (including any such third (3rd) anniversary of the ROFO Space
Commencement Date occurring during the Extended Term, if any), the annual Base
Rent shall be increased by ten percent (10%), (ii) the Base Rent and Tenant's
proportionate share of operating expenses for the Adjacent Building with respect
to such ROFO Space shall commence to accrue on the day (the "ROFO Space
Commencement Date") that is ninety (90) days following the date Landlord
delivers the ROFO Space to Tenant, provided that there shall be no cap on
Controllable Operating Expenses with respect to the operating expenses for the
Adjacent Building and the "base year" with respect to such operating expenses
shall be the calendar year in which the ROFO Space Commencement Date occurs,
(iii) an improvement allowance in an amount equal to the product derived by
multiplying (a) Three and No/100 Dollars ($3.00) per square foot of Net Rentable
Area of the ROFO Space and (b) the total number, if any, of full Lease Years
remaining in the Term as of the ROFO Space Commencement Date, shall be made
available to Tenant for purposes of constructing and/or installing such
improvements within the ROFO Space as Tenant deems reasonably necessary to
accommodate Tenant's use thereof, provided that if two (2) or fewer full Lease
Years remain in the Term as of the ROFO Space Commencement Date, such ROFO Space
and any and all leasehold improvements therein will be provided to Tenant in the
condition they exist (i.e., "AS IS" and "WITH ALL
 

 
29

--------------------------------------------------------------------------------

 

FAULTS") on the date Landlord delivers the ROFO Space to Tenant, (iv) the term
of the Amendment insofar as it relates to such ROFO Space shall expire on the
expiration of the Term (provided that Tenant shall have rights in the Amendment
to extend the term with respect to the ROFO Space that are analogous to Tenant's
rights to extend the Term, as set forth in Section 53 above), (v) Tenant shall
have the right to utilize up to three (3) parking spaces per each one thousand
(1,000) square feet of Net Rentable Area of the ROFO Space in the parking
facilities for the Adjacent Building, with (at Tenant's election) up to one (1)
of said parking spaces per each one thousand (1,000) square feet of Net Rentable
Area of the ROFO Space being either a covered, unreserved parking space (in
which event Tenant shall pay Landlord monthly an amount equal to Twenty-Five and
No/100 Dollars ($25.00), plus applicable taxes, for each covered, unreserved
parking space) or a covered, reserved parking space (in which event Tenant shall
pay Landlord monthly an amount equal to Fifty and No/100 Dollars ($50.00), plus
applicable taxes, for each covered, reserved parking space) and (vi) any other
terms necessary to recognize that such ROFO Space is being leased in a
multi-tenant building rather than in a single-tenant building.
 
D. The ROFO provided herein can be exercised only if, at the time of such
exercise, (i) no Tenant
 
Event of Default has occurred and is continuing, and (ii) Tenant is in
possession of the entire Leased Premises (unless Landlord, in its sole
discretion, elects to waive either such condition). Tenant shall not have the
right to assign the preferential leasing rights described in this Section 54 to
any assignee of this Lease Agreement or sublessee of the Leased Premises, nor
may any such assignee or sublessee exercise or be entitled to the benefits of
same.
 
SEC. 55 PURCHASE OPTION: During the Term, so long as no Tenant Event of Default
has occurred and is continuing, Tenant shall have a right of first offer to
purchase the Building pursuant to the terms and provisions of Exhibit J attached
hereto and made a part hereof for all purposes.
 
SEC. 56 MEMORANDUM OF LEASE: Landlord and Tenant covenant and agree to execute
within then (10) business days after the written request of the other a
memorandum of lease in recordable form setting forth the essential terms
contained herein, including without limitation the Term and any extension rights
as well as any easement rights and purchase options, exclusivity rights, and
rights of first offer/rights of first lease (provided that the Rent amounts set
forth herein shall not be included). Otherwise, the parties agree that this
Lease Agreement may not be recorded. Within ten (10) days after the expiration
or earlier termination of this Lease, Tenant shall execute, have acknowledged
and deliver to Landlord a release of memorandum of lease in a form reasonably
acceptable to Landlord.
 
SEC. 57 TENANT'S EXCLUSIVE USE:
 
A. Throughout the Term, as it may be extended under the terms of this Lease
Agreement, Tenant shall have the exclusive right within the Development to
operate a business in accordance with Tenant's Intended Use and Landlord
covenants and agrees not to lease any space in any portion of the Development to
any business competing with Tenant's Intended Use, such as by way of example and
not limitation, American Tax Relief Services, Preferred Tax Solutions, Freedom
Tax Relief, Titan Tax Relief, H&R Block, Jackson Hewitt, Liberty Tax Services,
etc. Notwithstanding the foregoing to the contrary, Landlord shall be permitted
to lease space to any business operation providing incidental services similar
to Tenant's Intended Use, such as law firms and accounting firms, and any other
business providing such incidental services in lease space less than 2,000
square feet.
 
B. Landlord shall not violate, nor allow any other party in the Development
(subject to the rights of any existing tenants of the Development as of the
Effective Date under their respective leases) to violate the terms of the
exclusivity provision set forth in such 57.A above, and, if a violation occurs,
as evidenced by written notice from Tenant to Landlord, Tenant shall be entitled
to pursue all remedies Tenant may have at law or in equity, including injunctive
relief to enforce the exclusive set forth above.
 
C. The exclusive set forth in Section 57.A above shall not apply to existing
tenants of the Development as of the Effective Date. To the extent that the
leases of the other tenants permit a change of use to other uses which would
violate Tenant's exclusive set forth in Section 57.A above without consent of
the Landlord, such leases shall be subject to this exclusive to the extent such
tenants request a change of use or assignment or sublease including a change of
use and Landlord has the right to deny such request. Landlord shall notify all
other tenants and occupants of the Development of the existence of this
exclusivity provision. If permitted by applicable law, Tenant may, but shall not
be required to enforce this provision on behalf of Landlord.
 




 
30

--------------------------------------------------------------------------------

 

 
SEC. 58 BACK UP GENERATOR:
 
A. Tenant shall be permitted, at its sole cost and expense, to install, connect
to the Building, operate and maintain a back-up electrical generator and all
related equipment such as switching gear, conduit and equipment mounts
("Generator") screened from public view to be located on the Leased Premises in
a location mutually agreed upon by Landlord and Tenant. The installation of the
Generator shall be subject to all conditions and requirements as provided for in
Section 10 hereof. So long as Tenant's back-up power is not interrupted,
Landlord reserves the right to relocate the Generator from time to time at
Landlord's cost and expense.
 
B. The installation, maintenance, repair, replacement, removal and repair of any
damage relating thereto, and all related costs, shall be the sole responsibility
of Tenant, subject to Landlord's reasonable direction and control. Landlord
shall have no obligation to provide fuel or any utilities to the Generator.
Notwithstanding anything to the contrary contained herein, in no event shall
Tenant be permitted to install or maintain on or about the Leased Premises or
the Building any underground storage tanks. Upon the expiration or termination
of this Lease Agreement, Tenant shall be obligated to remove the Generator and
all related or ancillary equipment, wiring, and the like, and Tenant shall
repair any damage caused by such removal in a manner and method reasonably
satisfactory to Landlord.
 
C. The Generator shall be used solely for the generation of emergency power in
the event of and only for the duration of a power outage, or interruption of
electrical service to the Building. Tenant shall be permitted to periodically
test the Generator to confirm that it is in good working order and that it
complies with all applicable laws. The Generator shall be used solely for
purposes of Tenant's business at the Building. The use and operation of the
Generator shall comply with all applicable provisions of this Lease Agreement.
In no event shall the use and operation of the Generator interfere with any of
the systems of the Building. Tenant shall comply with all laws applicable to the
use and operation of the Generator. Tenant shall be responsible for obtaining
all licenses, permits and approvals for the installation, use and operation of
the Generator.
 
D. Tenant shall not be required to pay rent for the right to install, connect,
operate and maintain the Generator on the Leased Premises.
 
E. Tenant shall defend, indemnify and hold the Landlord Parties harmless from
and against all claims and liabilities of every kind or nature related to the
existence and operation of the Generator and/or the Landlord Generator, except
to the extent that such claims and liabilities are the result of the negligence
or willful misconduct of any of the Landlord Parties.
 
SEC. 59 EXHIBITS: Exhibits A through K are attached hereto and made a part of
this Lease Agreement for all purposes.
 
[END OF TEXT]
 

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant, acting herein by duly authorized
individuals, have caused these p: csents to be executed n:(I-Eplc colierpi:rts,
each of which shall have the force and effect of an original on this 31 'day of
July, 2009 (the "Effective Datc..).
 

  LANDLORD:             DAP PLAZA. a California limited partnership          
 
By:
Lebear Corp., its general partner               By: /s/ Leonard Shapiro

--------------------------------------------------------------------------------

      Leonard Shapiro, President  

 
 

 
TENANT:
           
TAX MASTERS, [NC., a Nevada corporation
         
 
By:
/s/ Patrick Cox

--------------------------------------------------------------------------------

    Name: Patrick Cox     Title: President            
ADDRESS:
          900 Town and Country Lane     Suite 400     Houston, Texas 77024  

 









 
 
32

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SITE PLAN OF THE LEASED PREMISES
 
 
[tax_ex10051.jpg]
 
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LEGAL DESCRIPTION OF THE LAND
 
 
Tract I
 
Being a 5.6030 acres (called 5.599 acres) or 244,066 square feet (called 248,873
square feet) of land located in the William Hardin Survey, Abstract No. 24,
Harris County, Texas and being a part of DAP Plaza, a subdivision of 7.9056 acre
tract of land recorded under Film Code No. 559184 of the Harris County Map
Records (II.C.M.R.) and out of Restricted Reserve "A", Ashford Crossing, Section
Two, as recorded in Volume 315, Page 59 of H.C.M.R. The said 5.6030 acre tract
includes (1) a called 5.0933 acre tract conveyed to DAP Plaza, Ltd. as described
in deed recorded under Harris County Clerk's File (H.C.C.F.) No. M096699,
Official Public Records of Real Property of Harris County (O.P.R.R.P.H.C.); (2)
a called 0.4976 acre tract of land conveyed to DAP Plaza, Ltd. as described in
deed recorded under H.C.C.F. No. M499630, O.P.R.R.P.H.C. Said 5.6030 acre tract
of land being more particularly described by metes and bounds as follows:
 
BEGINNING at a 5/8-inch iron rod found in the ,vest right-of-way line of Dairy
Ashford Road (100.00 feet wide), said iron rod being the southeast corner of the
said Ashford Crossing, Section Two and the northeast corner of the said DAP
Plaza subdivision and marks the northeast corner of the herein described tract
1;
 
THENCE, S 02° 03' 26" E, along the west right-of-way line of Dairy Ashford Road
and east line of said DAP Plaza, a distance of 234.80 feet to a 1/2-inch iron
rod found for the southeast corner of the herein described Tract 1. Same point
also being the northeast corner of a called 2.8005 acre (called 2.8010 acres)
tract conveyed from SCI Funeral Services of Texas, Inc. to DAP Plaza, Ltd. as
recorded under H.C.C.F. No. W541168, 0.P.R.R.P.H.C.;
 
THENCE, S 87° 31' 12" W, along the common line of the herein described Tract 1
and the said 18005 acre tract a distance of 945.58 feet from which a 5/8-inch
iron rod bears S 75° 41' 35" W, 0.40 feet for the southwest corner of the herein
described tract, same point also being on the west line of the said DAP Plaza
Subdivision;
 
THENCE, N 02° 29' 11 "W, along the said west line of DAP Plaza Subdivision, same
being the easterly line of a called 12.0849 acre Forest Park Cemetery tract
recorded under H.C.C.F. No. B308266, Film Code No. 049-17-0359 of Harris County
Deed Records (H.C.D.R.), a distance of 235.14 feet to the most westerly
northwest corner of the herein described tract, same point also being the
northwest corner of the said DAP Plaza subdivision and the southwest corner of
the said Ashford Crossing, Section Two and a tract of land sold by Challis
Company, N.V. to the United States Postal Service, as described in deed recorded
under H.C.C.F. No. H88781 1, 0.P.R.R,P.H.C.;
 
THENCE, N 87° 32' 28" E, along the common line of DAP Plaza subdivision and
southerly line of said Ashford Crossing, Section Two, a distance of 389.91 feet
for a 5/8 inch iron rod found marking the southeast corner of said Postal
Service tract and the angle point of the herein described tract;

 
B-1

--------------------------------------------------------------------------------

 

 
THENCE, N 02° 27' 33" W, along the easterly line of said Postal Service tract, a
distance of 360.90 feet to a 5/8-inch iron rod with cap set on the common north
line of Restricted Reserve "A" of Ashford Crossing, Section Two and south
right-of-way line of Whittington Drive (60 feet wide), same point also being the
northeast corner of said Postal Service tract;
 
THENCE, N 86° 35' 34" E, along the said common north line of said Restricted
Reserve "A" and south right-of-way line of Whittington Drive, a distance of
60.01 feet to a 5/8- inch iron rod with cap set for the most northerly northeast
corner of the herein described tract, same point also being the northwest corner
of a 1.3932-acre tract, conveyed to MYMK LLC, as recorded in H.C.C.F. No.
Z059993;
 
THENCE, S 02" 27' 32" E, along the westerly line of said 1.3932-acre tract, a
distance of 361.90 feet to a 5/8-iron rod with cap set on the south line of said
Ashford Crossing, Section Two and the northerly line of DAP Plaza subdivision;
 
THENCE, N 87° 32' 28" E, along the common line of north line of said DAP Plaza
subdivision and south line of said Ashford Crossing, Section Two, a distance of
497.43 feet to the POINT OF BEGINNING, and containing 244,066 square feet or
5.6030 acres of land,

 
B-2

--------------------------------------------------------------------------------

 

Tract 2
 
Being a tract containing 2.8005 acres (called 2.8010 acres) or 121,988 square
feet (called 122,011) of land located in the William Hardin Survey, Abstract No.
24, Harris County, Texas and being a part of DAP Plaza, a subdivision of 7.9056
acre tract of land recorded under Film Code No. 559184 of the Harris County Map
Records (H.C.M.R.). The said 2.8005 (called 2.8010 acre) acre tract being
conveyed by deed from SCI Funeral Services of Texas, Inc. to DAP Plaza, Ltd. as
recorded under H.C.C.F. No. \,V54 I 168, O.P.R.R.P.H.C. and being more
particularly described by metes and bounds as follows:
 
Commencing for reference at a 5/8-inch iron rod found in the west right-of-way
line of Dairy Ashford Road (100.00 feet wide), said iron rod being the southeast
corner of the said Ashford Crossing, Section Two and the northeast corner of the
said DAP Plaza subdivision;
 
THENCE, S 02° 03' 26" E, along the west right-of-way line of Dairy Ashford Road
and east line of said DAP Plaza, a distance of 234.80 feet to a 1/2-inch iron
rod found for the POINT OF BEGINNING of the herein described Tract 2. Same point
also being the southeast corner of a called 5.0933 acre tract conveyed to DAP
Plaza, Ltd. as described in deed recorded under Harris County Clerk's File
(H.C.C.F.) No. M096699, Official Public Records of Real Property of Harris
County (O.P.R.R.P.H.C.);
 
THENCE, S 02" 29' 10" E, continue along the west right-of-way line of Dairy
Ashford Road and east line of said DAP Plaza, a distance of 85.86 feet to a
5/8-inch iron rod with cap set for an angle point; from which a 518-inch iron
rod bears N 37° 55' 02" E, 0.43 feet;
 
THENCE, S 02° 42' 21" E, continue along the said common line of Dairy Ashford
Road and said DAP Plaza, a distance of 43.14 feet to a 5/8-inch iron rod with
cap set for the southeast corner of the herein described tract, same being the
southeast corner of the said DAP Plaza subdivision;
 
THENCE, S 87° 31' 12" W, along the southerly boundary line of said DAP Plaza
subdivision and the northerly line of the remainder of a 12.1343 acre tract
conveyed to S.C.I. Funeral Services of Texas, Inc. as recorded under H.C.C.F.
No. N840526, O.P.R.R.P.H.C., a distance of 946.07 feet to a 5/8-inch iron rod
with cap found for the southwest corner of the herein described tract, same
point also being the southwest corner of the said DAP Plaza subdivision and on
the easterly line of a called 12.0849 acre Forest Park Cemetery tract recorded
under H.C.C.F. No. B308266, Film Code No. 049-17-0359 of Harris County Deed
Records (H.C.D.R.);

 
B-3

--------------------------------------------------------------------------------

 

 
THENCE, N 01° 59' 27" W, along the easterly line of the said 12.0849 acre Forest
Park Cemetery tract, same being the westerly line of said DAP Plaza subdivision,
a distance of 38.19 feet to a 5/8-inch iron rod with cap set for an angle point;
 
THENCE, N 02° 29' 21" W, continuing with the same common line, a distance of
90.81 feet to a 1/2-inch iron rod found for an angle point, same being the
northwest corner of the original 12.1343 acre S.C.I. Funeral Services of Texas,
Inc. tract and the southwest corner of said 5.0933 acre tract; from which a
5/8-inch iron rod bears S 75° 41' 35" W. 0.40 feet;
 
THENCE, N 87° 31' 12" E, along the common line of the said 5.0933 acre tract and
the herein described tract a distance of 945.58' to the POINT OF BEGINNING and
containing 121,988 square feet or 2.8005 acres of land.
 
All bearings shown are based on the Texas State Plane Coordinate System, South
Central Zone (NAD 83); all are shown in surface and may be converted to grid by
multiplying by a scale factor of 0.99988917467.
 

 
B-4

--------------------------------------------------------------------------------

 

EXHIBIT C
 
PARKING AGREEMENT
 
Landlord hereby agrees to make available to Tenant during the full Term of this
Lease Agreement, the following parking spaces (hereinafter collectively referred
to as the "Parking Spaces") on an exclusive basis: (i) the surface parking
spaces located in front of the Building and west of the parking garage dedicated
to the Adjacent Building, (ii) the surface parking spaces located on the asphalt
parking lot south of the Building as depicted on the attached site plan and
(iii) the parking spaces located in the parking garage west of the Building
(hereinafter collectively referred to as the "Parking Facilities" and more
particularly shown on Schedule I attached hereto), upon the following terms and
conditions:

 
1.
All Parking Spaces shall be provided to Tenant at no charge during the Term.

 
2.
Landlord may issue to Tenant parking tags, stickers or access cards for the
Parking Spaces, or may provide a reasonable alternative means of identifying and
controlling vehicles authorized to park. Tenant shall surrender each such tag,
sticker or other identifying device to Landlord upon termination of the Lease
Agreement. Tenant shall pay a reasonable refundable deposit for any electronic
access device provided by Landlord.

 
3.
Tenant, at its discretion and sole cost and expense, shall have the right from
time to time and upon written notice to Landlord to designate the area(s) within
which vehicles may be parked. Tenant agrees that although Tenant may designate
with signage (such signage being subject to Landlord's prior written approval)
Tenant's reserved Parking Spaces, Landlord shall have no obligation to enforce
such reservation by ticketing, towing or affixing a notice to cars parked in
Tenant's reserved Parking Spaces by those who are not Tenant's customers,
guests, invitees and employees.

 
4.
Tenant shall indemnify, defend (with counsel reasonably acceptable to Landlord)
and hold harmless the Landlord Parties from and against all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements (including court costs and reasonable attorneys' fees)
resulting directly or indirectly from the use of the Parking Spaces.

 
5.
Upon the occurrence of a Tenant Event of Default under the Lease Agreement,
Landlord shall have the right to terminate Tenant's use of the Parking Spaces
subject to the limitations on Landlord's right to terminate this Lease set forth
in Section 16.C.

 
A condition of any parking shall be compliance by the parker with rules and
regulations, including any sticker or other identification system established by
Landlord. The following rules and regulations are in effect until notice is
given to Tenant of any change. Landlord reserves the right to modify and/or
adopt such other reasonable rules and regulations for the Parking Spaces as it
deems reasonably necessary. Landlord may refuse to permit any person who
violates the rules to park in the Parking Spaces, and any violation of the rules
shall subject the car to removal.
 

 
C-1

--------------------------------------------------------------------------------

 

PARKING RULES AND REGULATIONS
 
1.
Cars must be parked entirely within the stall lines painted on the floor.

 
2.
All directional signs and arrows and signs designating wheelchair accessible
parking spaces must be observed.

 
3.
The speed limit shall be five (5) miles per hour.

 
4.
Parking prohibited:

 
 
(a) in areas not striped for parking

 
 
(b) in aisles

 
 
(c) where "no parking" signs are posted

 
 
(d) on ramps where indicated

 
 
(e) in cross-hatched areas

 
 
(f) in spaces reserved for exclusive use by designated lessees

 
 
(g) in such other areas as may be designated by Landlord or Landlord's agent(s).

 
5.
Parking stickers or any other device or form of identification supplied by
Landlord shall remain the property of Landlord and shall not be transferable.
There will be a replacement charge payable by Tenant equal to the amount posted
from time to time by Landlord for loss of any parking card or parking sticker.

 
6.
Parking Facilities managers and attendants, if any, are not authorized to make
or allow any exceptions to these Rules and Regulations.

 
7.
Every parker is required to park and lock his own car. All responsibility for
loss or damage to cars and contents, property or persons is assumed by the
parker.

 
8.
In order to protect Landlord's property, Landlord shall have the right, but not
the obligation, to install cameras in the Parking Facilities.

 
9.
Landlord is entitled to limit the size of the parked vehicles by weight, height
or width without constituting a breach of its obligation to provide parking
hereunder.

 

 
C-2

--------------------------------------------------------------------------------

 

SCHEDULE I
 
DIAGRAM OF THE PARKING FACILITIES
 
 
 

 
[tax_ex10052.jpg]





ti




 
Schedule I-1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
RULES AND REGULATIONS
 
The following standards shall be observed by all tenants of the Development for
the common safety, cleanliness and convenience of all occupants of the Building.
These rules are subject to change from time to time provided they shall be
applicable to all tenants of the Development, as specified in the Lease
Agreement.
 
1.
Tenant will refer all contractors' representatives and installation technicians
who are to perform any work within the Building to Landlord for Landlord's
supervision, approval and control before the performance of any such work. This
provision shall apply to all work performed in the Building including, but not
limited to, installations of telephones, computer equipment, electrical devices
and attachments, and any and all installations of every nature affecting floors,
walls, woodwork, trim, windows, ceilings, equipment and any other physical
portion of the Building. Tenant shall not mark, paint, drill into, or in any way
deface any part of the Building or the Leased Premises, except with the prior
written consent of the Landlord, and as the Landlord may direct; provided that
Tenant may hang paintings, framed wall hangings and other art work and wall
hangings as Tenant may desire without Landlord's consent provided the same do
not necessitate attachment to any beam or wall studs and Tenant my paint, paper
and otherwise texturize any and all walls not open to the general public without
the consent of Landlord .

 
2.
The work of the janitorial or cleaning personnel shall not be hindered by Tenant
after 5:30 p.m., and such work may be done at any time when the offices are
vacant. The windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles, cabinets, book cases, map cases,
etc., necessary to prevent unreasonable hardship to Landlord in discharging its
obligations regarding cleaning service.

 
3.
Prior to the commencement of any construction in the Leased Premises, Tenant
shall deliver evidence of its contractor's and subcontractor's insurance, such
insurance being with such companies, for such periods and in such amounts as
Landlord may reasonably require, naming the Landlord Parties as additional
insureds.

 
4.
Except as otherwise provided in the Lease Agreement, no sign, advertisement or
notice shall be displayed, painted or affixed by Tenant, its agents, servants or
employees, in or on any part of the outside of the Building without prior
written consent of Landlord, not to be unreasonably withheld, conditioned or
delayed, and then only of such color, size, character, style and material and in
such places as shall be approved and designated by Landlord.

 
5.
Tenant shall not place, install or operate on the Leased Premises or in any part
of the Building any engine, refrigerating, heating or air conditioning
apparatus, stove or machinery, or conduct mechanical operations, or place or use
in or about the Leased Premises any inflammable, explosive, hazardous or odorous
solvents or materials without the prior written consent of Landlord, not to be
unreasonably withheld, conditioned or delayed. Except with respect to a sublease
consented to in compliance with the terms of this Lease Agreement, no portion of
the Leased Premises shall at any time be used for cooking, sleeping or lodging
quarters. Tenant may use coffee pots, refrigerators and microwaves in Leased
Premises.

 
6.
Landlord will not be responsible for any lost or stolen personal property or
equipment from the Leased Premises or public areas, regardless of whether such
loss occurs when the area is locked against entry or not.

 
7.
Tenant, or the employees, agents, servants, visitors or licensees of Tenant,
shall not, at any time or place, leave or discard rubbish, paper, articles,
plants or objects of any kind whatsoever outside the Building or in the
corridors or passageways of the Building or attached Parking Areas, except in
approved dumpsters. No animals, bicycles or vehicles of any description shall be
brought into or kept in or about the Building, except for Landlord designated
bicycle parking areas.

 
 
 
D-1

--------------------------------------------------------------------------------

 

 
8.
Tenant shall have the right to re-key all entrances and exits to the Building as
well as all hallways not open to the general public and to make as many copies
as Tenant desires, at its cost and expenses, provided that Tenant shall provide
Landlord with copies of all keys necessary to gain entrance to the Building
an/or any portions thereof subject to Landlord's maintenance and control. All
keys shall be surrendered to Landlord upon termination of tenancy. All keys
shall be surrendered to Landlord upon termination of tenancy.

 
9.
None of the entries, passages, doors, hallways or stairways in the Building
shall be blocked or obstructed in violation of local codes or ordinances.

 
10.
Landlord shall have the right to determine and prescribe the weight and proper
position of any unusually heavy equipment, including computers, safes, large
files, etc., that are to be placed in the Building, and only those which in the
exclusive judgment of the Landlord will not do damage to the floors, structure
and/or elevators may be moved into the Building. Any damage caused by
installing, moving or removing such aforementioned articles in the Building
shall be paid for by Tenant.

 
11.
All holiday and other decorations must be constructed of flame retardant
materials. Live Christmas trees are not permitted in the Leased Premises.

 
12.
Tenant shall provide Landlord with a list of all personnel authorized to enter
the Building after hours (6:30 p.m. to 6:30 a.m. Monday through Friday, and 24
hours a day on Saturdays, Sundays and Holidays).

 
13.
The following dates shall constitute "Holidays" as said term is used in this
Lease Agreement: New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving and the Friday following Thanksgiving Day and Christmas Day.

 
14.
The following hours shall constitute the normal business hours of the Building:
between 6:30 a.m. and 6:30 p.m. from Monday through Friday and between 9:00 a.m.
and 4:00 p.m. on Saturdays, all exclusive of Holidays.

 
15.
Movement of furniture or office equipment in or out of the Building, or dispatch
or receipt by Tenant of any heavy equipment, bulky material or merchandise which
requires use of elevators or stairways, or movement through the Building's
service dock or lobby entrance shall be restricted to such hours as Landlord
shall designate. All such movement shall be in a manner to be agreed upon
between Tenant and Landlord in advance. Such prior arrangements shall be
initiated by Tenant. The time, method and routing of movement and limitations
for safety or other concern which may prohibit any article, equipment or other
item from being brought into the Building shall be subject to Landlord's
discretion and control. Any hand trucks, carryalls or similar appliances used
for the delivery or receipt of merchandise or equipment shall be equipped with
rubber tires, side guards and such other safeguards as the Building shall
require. Although Landlord or its personnel may participate in or assist in the
supervision of such movement, Tenant assumes full responsibility for all risks
as to damage to articles moved and injury to persons or property engaged in such
movement, including equipment, property and personnel of Landlord if damaged or
injured as a result of acts in connection with carrying out this service for
Tenant, from the time of entering the property to completion of work. Landlord
shall not be liable for the acts of any person engaged in, or any damage or loss
to any of said property or persons resulting from any act in connection with
such service performed for Tenant.

 
16.
Tenant shall notify Landlord of furniture or equipment to be removed from the
Building after hours.

 
17.
Landlord shall designate one elevator to be the freight elevator to be used to
handle packages and shipments of all kinds. The freight elevator shall be
available to handle such deliveries, provided that such use shall be subject to
Landlord's reasonable requirements.

 
18.
Any additional services not required by the Lease Agreement to be performed by
Landlord, which Tenant requests Landlord to perform, and which are performed by
Landlord, shall be billed to Tenant at Landlord's cost plus ten percent (10%).

 
 
 
D-2

--------------------------------------------------------------------------------

 

 
19.
All doors leading from public corridors to the Leased Premises are to be kept
closed when not in use.

 
20.
Canvassing, soliciting or peddling in the Building is prohibited and Tenant
shall cooperate to prevent same.

 
21.
Tenant shall give immediate notice to the Building Manager in case of accidents
in the Leased Premises or in the Building or of defects therein or in any
fixtures or equipment, or of any known emergency in the Building.

 
22.
Tenant shall not use the Leased Premises or permit the Leased Premises to be
used for photographic, multilith or multigraph reproductions, except in
connection with its own business.

 
23.
The requirements of Tenant will be attended to only upon application to the
Building Manager. Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the Building Manager.

 
24.
Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall abide by the rules andregulations for the Parking Areas included in the
Parking Agreement attached hereto as Exhibit "C".

 
25.
Landlord reserves the right to rescind any of these Rules and Regulations of the
Building, and to make such other and further rules and regulations as in its
reasonable judgment shall from time to time be reasonably needful for the
safety, protection, care and cleanliness of the Building, the Leased Premises
and the Parking Areas, the operation thereof, the preservation of good order
therein, which rules and regulations, when made and written notice thereof is
given to Tenant, shall be binding upon Tenant in like manner as if originally
herein prescribed provided the same are equally applied to all tenants of the
Development.

 
26.
Landlord will provide 300 cardkeys or other access devices to Tenant and its
employees as of the date hereof, and re-program the access codes therefor, at no
cost to Tenant. Thereafter, Tenant shall be responsible for issuance and
replacement of any such additional card keys, at its sole cost. Tenant agrees to
return all of these cardkeys and other access devices to Landlord upon
expiration or termination of this Lease Agreement.

 
27.
Tenant, or its employees, agents, servants, visitors, invitees or licensees of
Tenant, shall not smoke or permit to be smoked cigarettes, cigars or pipes
within the Leased Premises or Building. Smoking shall be confined to area(s)
designated by Landlord but shall in no event be closer than twenty-five feet
(25') to any entrance to the Building. Landlord shall have no obligation to
Tenant for failure of another tenant, its employees, agents, servants, visitors,
invitees or licensees to comply with this paragraph.

 
28.
Tenant shall not attempt to adjust wall-mounted thermostats in the Building. If
there is any damage to wall-mounted thermostats due to attempts by Tenant to
adjust thermostats. Landlord may repair such damage at the sole cost and expense
of the Tenant.


 
 
D-3

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ACCEPTANCE OF PREMISES MEMORANDUM
 
This Memorandum is an amendment to the Lease Agreement for space in 2020 Dairy
Ashford Road, Houston, Harris County, Texas 77077, executed on the   day of  ,
2009 between DAP PLAZA, a California limited partnership registered to do
business in Texas as "DAP Plaza, Ltd.", as Landlord and TAX MASTERS, INC., as
Tenant.
 
Landlord and Tenant hereby agree that:
 
1.
The Leased Premises consists of approximately 107,890 square feet of Net
Rentable Area.

 
2.
Except for those items shown on the attached "punch list", if any, which
Landlord will remedy within thirty (30) days hereof, Landlord has fully
completed the construction work required under the terms of the Lease Agreement.

 
3.
To the knowledge of Tenant, the Leased Premises are tenantable, the Landlord has
no further obligation for  construction (except as specified above), and Tenant
acknowledges that both the Building and the Leased Premises are satisfactory in
all respects.

 
4.
The Commencement Date of the Lease Agreement is hereby agreed to be the _____
day of ______________________, 200___.

 
5.
The Expiration Date of the Lease Agreement is hereby agreed to be the _____ day
of ______________________, 200___.

 
All other terms and conditions of the Lease Agreement are hereby ratified and
acknowledged to be unchanged.
 
Agreed and Executed thisday of _____ day of ______________________, 200___.



 

 
Landlord:
           
DAP PLAZA, a California limited partnership
         
 
By:
 

--------------------------------------------------------------------------------

    Name:
 

--------------------------------------------------------------------------------

    Title:
 

--------------------------------------------------------------------------------

 

 
 

 
Tenant:
           
TAX MASTERS, INC.
         
 
By:
 

--------------------------------------------------------------------------------

    Name:
 

--------------------------------------------------------------------------------

    Title:
 

--------------------------------------------------------------------------------

 

 
 
 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT F
 
TENANT'S ESTOPPEL CERTIFICATE
 
(Addressee)
 
RE:     Houston , Texas
 
Gentlemen:
 
The undersigned ("Tenant") has executed and entered into that certain lease
agreement ("Lease Agreement") attached hereto as Exhibit "A" and made a part
hereof for all purposes with respect to those certain premises ("Leased
Premises") which are located in the above-referenced project ("Project") and are
more fully described in the Lease Agreement. Tenant understands that the entity
to whom this letter is addressed ("Addressee") has committed to loan or invest a
substantial sum of money in reliance upon this certification by the undersigned,
which certification is a condition precedent to making such loan or investment,
or that Addressee intends to take some other action in reliance upon this
certification.
 
With respect to the Lease Agreement, Tenant certifies to you the following, with
the intention that you may rely fully thereon:
 
1.
A true and correct copy of the Lease Agreement, including any and all amendments
and modifications thereto, is attached hereto as Exhibit "A";



2.
The original Lease Agreement is dated __________________, 200___. and has been
assigned, modified,,supplemented or amended only in the following respects:

 
(Please write "None" above or, on a separate sheet of paper, state the effective
date of and describe any oral or written modifications, supplements or
amendments to the Lease Agreement and attach a copy of such modifications,
supplements or amendments, with the Lease Agreement as Exhibit A);
 
3.
Tenant is in actual occupancy of the Leased Premises under the Lease Agreement;
the Leased Premises are known as Suite _________, of the Project; and the Leased
Premises contain approximately ________________square feet;
 

 
4.
The initial term of the Lease Agreement commenced on ________________, 200___,
and ends at 11:59 p.m. on ________________, 200___, at a monthly base rent of $
____________, and no rentals or other payments in advance of the current
calendar month have been paid byTenant, except as follows:
 



(Please write "None" above or describe such payments on a separate sheet of
paper);
 
5.
Base Rent with respect to the Lease Agreement has been paid by Tenant
through ________________, 200___; all additional rents and other charges have
been paid for the current periods;

 
6.
There are no unpaid concessions, bonuses, free months' rent. rebates or other
matters affecting the rent for Tenant, except as follows:

 
(Please write "None" above or describe such matters on a separate sheet of
paper);
 
7.
No security or other deposit has been paid by Tenant with respect to the Lease
Agreement, except as follows:


 
 
F-1

--------------------------------------------------------------------------------

 
 
 
(Please write "None" above or describe such deposits on a separate sheet of
paper);

 
8.
The Lease Agreement is in full force and effect and to the knowledge of
[Tenant/Landlord], without having undertaken any independent investigation,
there are no events or conditions existing which, with notice or the lapse of
time or both, could constitute a monetary or other default of the Landlord under
the Lease Agreement, or entitle Tenant to any offset or defense against the
prompt current payment of rent or constitute a default by Tenant under the Lease
Agreement, except as follows:

 
 
(Please write "None" above or describe such default on a separate sheet of
paper);

 
9.
To the knowledge of Tenant, all improvements required to be made by Landlord
under the terms of the Lease Agreement have been satisfactorily completed and
accepted by Tenant as being in conformity with the Lease Agreement, except as
follows:

 
 
(Please write "None" above or describe such improvements on a separate sheet of
paper);

 
10.
Tenant has no option to expand or rent additional space within the Project or
any right of first refusal with regard to any additional space within the
Project, other than the Leased Premises, except as follows:

 
 
(Please write "None" above or describe such right or option on a separate sheet
of paper);

 
11.
Tenant has no right or option to renew the Lease Agreement for any period of
time after the expiration of the initial term of the Lease Agreement, except as
follows:

 
 
(Please write "None" above or describe such right on a separate sheet of paper);

 
12.
To the knowledge of [Tenant/Landlord], without having undertaken any independent
investigation, any and all broker's leasing and other commissions relating to
and/or resulting from Tenant's execution of the Lease Agreement and occupancy of
the Leased Premises have been paid in full and no broker's leasing or other
commissions will be or become due or payable in connection with or as a result
of either Tenant's execution of a new Lease Agreement covering all or any
portion of the Leased Premises or any other space within the Project or Tenant's
renewal of the Lease Agreement, except as follows:

 
 
(Please write "None" above or describe such right on a separate sheet of paper);

 
13.
To the knowledge of [Tenant/Landlord], without having undertaken any independent
investigation, the use, maintenance or operation of the Leased Premises complies
with, and will at all times comply with, all applicable federal, state, county
or local statutes, laws, rules and regulations of any governmental authorities
relating to environmental, health or safety matters (being hereinafter
collectively referred to as the "Environmental Laws");

 
14.
The Leased Premises have not been used and Tenant does not plan to use the
Leased Premises for any activities which, directly or indirectly, involve the
use, generation, treatment, storage, transportation or disposal of any petroleum
product or any toxic or hazardous chemical, material, substance, pollutant or
waste;

 
15.
Tenant has not received any notices, written or oral, of violation of any
Environmental Law or of any allegation which, if true, would contradict anything
contained herein and there are not writs, injunctions, decrees, orders or
judgments outstanding, no lawsuits, claims, proceedings or investigations
pending or threatened, relating to the use, maintenance or operation of the
Leased Premises, nor is Tenant aware of a basis for any such proceeding;

 
16.
There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy or insolvency laws of the United States or of any state.

 
 
 
F-2

--------------------------------------------------------------------------------

 
 

 
17.
Except as set forth in Section 55 of the Lease Agreement, Tenant has no right of
refusal or option to purchase the Leased Premises or the Project.

 
18.
Tenant understands that the Lease Agreement may be assigned to Addressee and
Tenant agrees to attorn to Addressee in all respects in accordance with the
Lease Agreement.

 
Dated:_________________, 200 ____.
 
Very truly yours,
 

--------------------------------------------------------------------------------

 
By: 

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 
 

 
 
F-3

--------------------------------------------------------------------------------

 

EXHIBIT G
 
LEASEHOLD IMPROVEMENTS
 
Tenant will have the right to construct and install the leasehold improvements
and tenant finish desired by Tenant in the Leased Premises (collectively, the
"Leasehold Improvements") in accordance with, and subject to the limitations and
conditions set forth in, this Exhibit G.
 
I. 
INITIAL DELIVERY DATE

    
1.1
On the Effective Date, Landlord will deliver the Leased Premises to Tenant for
construction of Tenant's Work (defined below) in its current condition, i.e.,
"AS IS", "WITH ALL FAULTS"; provided, however, Landlord shall, at Landlord's
sole cost and expenses, perform the Landlord Work (as hereinafter defined) and
concurrent with the execution hereof, Landlord has provided Tenant with a
certificate from a contractor reasonably acceptable to Tenant that the HVAC
system for the Building is in good working order and condition.

 
1.2
LANDLORD HAS MADE AND WILL MAKE NO WARRANTIES TO TENANT WITH RESPECT TO THE
CONDITION OF THE LEASED PREMISES, EITHER EXPRESS OR IMPLIED, AND LANDLORD
EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY THAT THE LEASED PREMISES ARE OR WILL BE
SUITABLE FOR TENANT'S INTENDED COMMERCIAL PURPOSE. TENANT'S OBLIGATION TO PAY
BASE AND ADDITIONAL RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE
LEASED PREMISES OR THE BUILDING OR THE PERFORMANCE BY LANDLORD OF ITS
OBLIGATIONS HEREUNDER, EXCEPT AS MAY BE OTHERWISE REQUIRED IN CONNECTION WITH
LANDLORD'S WORK AND/OR PAYMENT OF THE IMPROVEMENT ALLOWANCE, AND TENANT SHALL
CONTINUE TO PAY THE BASE AND ADDITIONAL RENT WITHOUT ABATEMENT, SETOFF OR
DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR OBLIGATIONS
HEREUNDER, WHETHER EXPRESS OR IMPLIED EXCEPT AS MAY BE OTHERWISE REQUIRED IN
CONNECTION WITH LANDLORD'S WORK AND/OR PAYMENT OF THE IMPROVEMENT ALLOWANCE.



II.
TENANT'S WORK

 
2.1
Tenant's architect and its mechanical and structural engineer (the "Design
Professionals") and general contractor (the "General Contractor") for the design
and construction of the Leasehold Improvements in the Leased Premises will be
subject to Landlord's prior written approval (not to be unreasonably withheld,
conditioned or delayed).

 
2.2
Prior to the commencement of any construction or renovation work in the Leased
Premises:

 
 
(a)
Tenant will cause the Design Professionals to prepare a set of space plans (the
"Proposed Space Plans") for the Leasehold Improvements. The Leasehold
Improvements, as shown in the Proposed Space Plans, must maintain the image of a
first class building located in the applicable submarket for the Building.
Within five (5) business days after delivery of the Proposed Space Plans to
Landlord, Landlord shall either approve (which approval shall not be
unreasonably withheld, conditioned or delayed) the Proposed Space Plans or
notify Tenant of the item(s) of the Proposed Space Plans that Landlord
disapproves and the reason(s) therefor. If Landlord disapproves the Proposed
Space Plans, Tenant shall cause the Design Professionals to revise and resubmit
same to Landlord for approval (the "Revised Space Plans"). Within five (5)
business days after delivery of the Revised Space Plans to Landlord, Landlord
shall either approve the Revised Space Plans or notify Tenant of the item(s) of
the Revised Space Plans which Landlord disapproves and the reason(s) therefor.
If Landlord disapproves the Revised Space Plans, Tenant shall cause the Design
Professionals to further revise and resubmit same to Landlord for approval,
which process shall continue until the plans are approved. Landlord shall have
five (5) business days after delivery of the each set of Revised Space Plans to
either approve the Revised Space Plans or notify Tenant of the item(s) of the
Revised Space Plans which Landlord disapproves and the reason(s) therefor. The
Proposed Space Plans or Revised Space Plans, as approved by Landlord, are
hereinafter referred to as the "Space Plans".

 
 
 
G-1

--------------------------------------------------------------------------------

 

 
 
(b)
Upon Landlord's approval of the Space Plans, Tenant shall cause the Design
Professionals to prepare construction drawings (in accordance with the Space
Plans) and specifications including complete sets of detailed architectural,
structural, mechanical, electrical and plumbing working drawings (the "Proposed
Construction Drawings") for the Leasehold Improvements and shall deliver the
Proposed Construction Drawings to Landlord for approval (which approval shall
not be unreasonably withheld, conditioned or delayed). Within ten (10) business
days after delivery of the Proposed Construction Drawings to Landlord, Landlord
shall either approve the Proposed Construction Drawings or notify Tenant of the
item(s) of the Proposed Construction Drawings that Landlord disapproves and the
reason(s) therefor. If Landlord disapproves the Proposed Construction Drawings,
Tenant shall cause the Design Professionals to revise and resubmit same to
Landlord for approval (the "Revised Construction Drawings"). Within three five
(5) business days after delivery of the Revised Construction Drawings to
Landlord, Landlord shall either approve the Revised Construction Drawings or
notify Tenant of the item(s) of the Revised Construction Drawings which Landlord
disapproves and the reason(s) therefor. If Landlord disapproves the Revised
Construction Drawings, Tenant shall cause the Design Professionals to further
revise and resubmit same to Landlord for approval, which process shall continue
until the plans are approved. Landlord shall have five (5) business days after
delivery of each set of Revised Construction Drawings to either approve the
Revised Construction Drawings or notify Tenant of the item(s) of the Revised
Construction Drawings which Landlord disapproves and the reason(s) therefor. The
Proposed Construction Drawings or Revised Construction Drawings, as approved by
Landlord, are hereinafter referred to as the "Construction Drawings".

 
 
(c)
Landlord's approval of the Construction Drawings shall in no manner indicate
that Landlord believes the Construction Drawings are in compliance with all
applicable codes, law and regulations and it shall be Tenant's and the Design
Professionals' obligation to obtain all such requisite approvals.

 


2.3
Tenant shall submit to Landlord in writing the following information at least
seven (7) days prior to the commencement of construction of the Leasehold
Improvements:

 
 
(a)
The name and address of each of the subcontractors that the General Contractor
intends to engage in the construction of the Leasehold Improvements. All
subcontractors shall be subject to Landlord's prior written approval, which
approval will not be unreasonably withheld, conditioned or delayed. The General
Contractor and all of the approved subcontractors are sometimes referred to
hereinafter collectively as "Tenant's Contractors".

 
 
(b)
The anticipated commencement date of construction and estimated date of
completion.
 

 
(c)
Evidence of property, liability and worker's compensation insurance reasonably
acceptable to Landlord as to insurer, policy terms and coverage (which, as to
property and liability insurance policies, shall include, without limitation,
naming Landlord as additional insured).

 
2.4
Tenant, at its sole cost and expense, shall cause Tenant's Contractors to
perform all work required to complete the Leasehold Improvements substantially
in accordance with the approved Construction Drawings ("Tenant's Work").
Landlord shall have the right to approve and supervise the portions of the
Tenant Work related to the Building mechanical, electrical and plumbing systems
and structural elements, and to observe all other aspects or the Tenant's Work,
but any such approval, supervision or observation shall be strictly for
Landlord's own purposes and shall not impose upon Landlord any express or
implied duty to Tenant or any third party with respect to the Tenant Work or the
Leased Premises, including, without limitation, verification that the Leasehold
Improvements are constructed in a good and workmanlike manner, substantially in
accordance with the Construction Drawings or in accordance with applicable laws,
codes and ordinances.


 
 
G-2

--------------------------------------------------------------------------------

 

2.5
Tenant shall not be deemed to be the agent or representative of Landlord in
making the Leasehold Improvements, and shall have no right, power or authority
to encumber the fee interest in the Building or the land on which it is located.
Accordingly, any claims against Tenant with respect to the Tenant's Work or the
Leasehold Improvements shall be limited to Tenant's leasehold estate under this
Lease. Should any mechanic's or other liens be filed against the Premises, the
Leased Premises, the Building, the Land or any other property of Landlord or any
interest therein by reason of Tenant's acts or omissions or because of a claim
against Tenant or Tenant's Contractors, Tenant shall cause same to be canceled
or discharged of record by bond or otherwise within thirty (30) days after
written notice by Landlord. If Tenant shall fail to cancel or discharge said
lien or liens, within said thirty (30) day period (which failure shall be deemed
to be a default hereunder), Landlord may, at its sole option and in addition to
any other remedy of Landlord hereunder or at law, cancel or discharge same and
Tenant shall promptly reimburse Landlord upon demand, for all costs incurred in
canceling or discharging such lien or liens (including, without limitation,
reasonable legal fees). Tenant shall indemnify and hold harmless Landlord and
its partners, directors, officers, shareholders, employees and agents from and
against all costs (including attorneys' fees and costs of suit), losses,
liabilities, or causes of action arising out of or relating to Tenant's Work,
including but not limited to any mechanics' or materialmen's liens asserted in
connection therewith.

 
2.6
All Tenant's Work shall be performed in a good and workmanlike manner in
accordance with good industry practice, and shall comply in all respects with
applicable Federal, State, City and County statutes, ordinances, regulations,
laws and codes, including, without limitation, the Americans with Disabilities
Act and the Texas Architectural Barriers Act. All required building and other
permits in connection with the construction and completion of the Tenant's Work
shall be obtained and paid for by Tenant.

 
2.7
Tenant's Contractors shall be granted access to the Leased Premises for
construction of Tenant's Work and inspecting same. Tenant's Contractors shall
coordinate the scheduling of Tenant's Work with Landlord's construction manager
on as to accommodate the construction of Landlord's Work and the performance of
Landlord's asbestos abatement program. Tenant's Contractors shall be allowed to
utilize power, water, HVAC (to the extent present) and other existing utility
facilities and, subject to the Building Rules, the freight dock and such
elevator as may be designated by Landlord for this purpose, as necessary and
required in connection with the Tenant's Work in the Leased Premises at no
charge (regardless of the time of use).

 
2.8
Tenant shall mainta n the Leased Premises and the surrounding areas in a clean
and orderly condition during construction. Tenant will cause Tenant's
Contractors to promptly remove from the Building, by use of their own trash
containers, all rubbish, dirt, debris and flammable waste, as well as all unused
construction materials, equipment, shipping containers and packaging generated
by Tenant's Work; neither Tenant nor Tenant's Contractors shall be permitted to
deposit any such materials in Landlord's trash containers or elsewhere in the
Building. Storage of construction materials, tools, equipment and debris shall
be confined within the Leased Premises. Landlord shall provide Tenant's
Contractors with reasonable access to the Building loading dock and service
elevator to stage and transport construction materials to the Leased Premises.
Such reasonable access shall not be limited to certain time of the day, but
shall occur at reasonable intervals within each twenty-four (24) hour period to
allow Tenant's Contractors to perform construction work in a logical and
sequenced manner.

 
2.9
lf, at any time, anyone performing construction work on behalf of Tenant shall
cause unreasonable interference with anyone performing construction work in the
Building on behalf of Landlord, Landlord may, upon twenty-four (24) hours'
written notice to Tenant, require Tenant to remove from the Leased Premises and
from the Building any person or persons performing construction work on behalf
of Tenant causing such interference.

 
2.10
Upon completion of the Tenant's Work, Tenant shall deliver to Landlord one set
of the "as-built" plans and specifications for the Leased Premises on a diskette
in AutoCad or compatible format or in writing.

 

 
 
G-3

--------------------------------------------------------------------------------

 

III.            LANDLORD'S WORK
 
3.1
Landlord shall, at Landlord's sole cost and expenses, perform the following work
within the Leased Premises (collectively, "Landlord's Work"): (i) Landlord shall
install Building standard carpet within the 2"d through 6th floor lobbies, the
elevator landings, and all hallways, corridors and open spaces (i.e. those areas
that would otherwise be considered common areas if the Building were a
multi-tenant building) in the Building, (ii) Landlord shall install Building
standard wall coverings on the interior walls of the first floor lobby, the
elevator landings, and all hallways, corridors and open spaces (i.e. those areas
that would otherwise be considered common areas if the Building were a
multi-tenant building) in the Building using Building standard materials and
(iii) Landlord shall install sprinklers within the Building, as required by the
City of Houston Fire Code. Landlord's contractors shall coordinate with Tenant's
Contractors in connection with the performance of Landlord's Work. Landlord
shall complete Landlord's Work within one hundred twenty (120) days following
the Effective Date (the "Targeted Landlord Work Completion Date"): provided,
however, in the event the Construction Drawings have not been finalized and
approved by Landlord as of the day that is sixty (60) days following the
Effective Date, the Targeted Landlord Work Completion Date shall be extended by
one (1) day for each day following said sixtieth (60th) day that the
Construction Drawings are not final and approved by Landlord. In the event
Landlord's Work is not complete by the Targeted Landlord Work Completion Date
(as same be extended, as set forth in the immediately preceding sentence).
Tenant shall be entitled to an abatement of Base Rent equal to the number of
days following the Targeted Landlord Work Completion Date (as same be extended,
as set forth in the immediately preceding sentence) that it takes for the
Landlord's Work to be completed.

 
IV.            ALLOWANCES
 
4.1
Landlord shall pay Tenant an allowance toward all costs and expenses of Tenant
in designing or constructing the Leasehold Improvements (includ(ng labor,
materials, architectural and engineering and permitting costs) in the aggregate
amount of $10.00 per square foot of Net Rentable Area in the Leased Premises
(the "Improvement Allowance"). The Improvement Allowance may be used for, among
other things, such modifications as may be required to accommodate the Leased
Premises for Tenant's intended use thereof, including without limitation (i) the
design and construction of any Landlord approved Leasehold Improvements, (ii)
reconfiguration of HVAC systems as approved by Landlord, (iii) re-metering or
submetering of the electric service to the Leased Premises and (iv) design,
fabrication and installation of the signage permitted hereunder. Landlord shall
pay the Improvement allowance as follows:



(a) First Installment ($535,000.00) - Payable to Tenant within thirty (30) days
after Landlord's receipt of the following matters:
 
 
(i)
third-party invoices for costs incurred by Tenant in constructing the Leasehold
Improvements or for any other item or cost as to which the Improvement Allowance
may be applied;

 
 
(ii)
evidence that Tenant has approved the invoices for such costs for payment; and

 
 
(iii)
lien waivers from any contractor or supplier who has constructed or supplied
materials for the Leasehold Improvements (conditional lien-waivers for the
current invoice, together with full lien waivers for all prior invoices, and
final lien waivers for completed work).

 
(b) Second Installment ($535,000.00) - Payable within thirty (30) days after the
later to occur of (a) receipt by Landlord of Tenant's rent for the 8th month of
the Term, (b) Tenant having completed all of Tenant's Work (including
installation of all signage), moved into the Leased Premises and opened for
business to the general public, (3) receipt by Landlord of a full and final lien
waiver from Tenant's contractor and all subcontractors and suppliers, and (4) a
certificate of occupancy has been obtained by the Tenant for the Leased Premises
and delivered to the Landlord.
 
In the event any payment (or portion thereof) by Landlord of the Improvement
Allowance is past due and unpaid by Landlord, Tenant shall receive a credit
against Base Rent payable under the Lease Agreement at a rate of two days for
each day that Landlord is late in payment of such Improvement Allowance until
the same is paid in full by Landlord.

 
 
G-4

--------------------------------------------------------------------------------

 
 

EXHIBIT H
 
AIR CONDITIONING AND HEATING SERVICES
 
Landlord will furnish Building standard air conditioning and heating between
6:30 a.m. and 6:30 p.m. from Monday through Friday and between 9:00 a.m. and
4:00 p.m. on Saturdays, all exclusive of Holidays (as defined in Exhibit D).
Upon request of Tenant made in accordance with the rules and regulations for the
Building, Landlord will use its good faith efforts to furnish air conditioning
and heating at other times (that is, at times other than the times specified
above), in which event Tenant shall reimburse Landlord for the incremental costs
(including a reasonable charge for additional wear and tear resulting from such
additional use) incurred in connection therewith, as such cost may be adjusted
from time to time, for furnishing such services. Landlord represents that the
current charge for furnishing such services is $35.00 per hour.
 

 
H-1

--------------------------------------------------------------------------------

 

 
EXHIBIT I
 
INSURANCE REQUIREMENTS
 
 


 
1.
Tenant's Insurance.

 
a. Tenant, at its expense, shall obtain and keep in full force and effect during
the Term:
 
i.           a policy of commercial general liability insurance on an occurrence
basis against claims for personal injury, bodily injury, death and/or property
damage occurring in or about the Complex, under which Tenant is named as the
insured and (a) Landlord, (b) Landlord's property manager, (c) any lender whose
loan is secured by a lien against the Complex, (d) their respective
shareholders, members, partners, affiliates and subsidiaries, successors and
assigns, and (e) any directors, officers, employees, agents, or contractors of
such persons or entities are named as additional insureds (collectively, the
"Landlord Parties"). Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of the
Landlord Parties, and Tenant shall obtain blanket broad-form contractual
liability coverage to insure its indemnity obligations set forth in Section 30
of the Lease Agreement. The minimum limits of liability applying exclusively to
the Leased Premises shall be a combined single limit with respect to each
occurrence in an amount of not less than $3,000,000; provided, however, that
Landlord shall retain the right to require Tenant to increase such coverage from
time to time to that amount of insurance which in Landlord's reasonable judgment
is then being customarily required by landlords for similar office space in
buildings comparable to the Building. The deductible or self insured retention
amount for such policy shall not exceed $10,000;
 
ii.           insurance against loss or damage by fire, and such other risks and
hazards as are insurable under then available standard forms of "Special Form
Causes of Loss" or "All Risk" property insurance policies with extended
coverage, insuring Tenant's movable fixtures and movable partitions, telephone
and other equipment, computer systems, trade fixtures, furniture, furnishings,
and other items of personal property which are removable without material damage
to the Building ("Tenant's Property") and all alterations and improvements to
the Leased Premises (including the Leasehold Improvements constructed pursuant
to Exhibit G to the Lease Agreement) to the extent such alterations and
improvements exceed the cost of the improvements typically performed in
connection with the initial occupancy of tenants in the Building ("Building
Standard Installations"), for the full insurable value thereof or replacement
cost thereof, having a deductible amount (or self-insured retention amount), not
in excess of $25,000;
 
iii.           during the performance of any alteration, until completion
thereof, Builder's Risk insurance on an "all risk" basis and on a completed
value form including a Permission to Complete and Occupy endorsement, for full
replacement value covering the interest of Landlord and Tenant (and their
respective contractors and subcontractors) in all work incorporated in the
Building and all materials and equipment in or about the Leased Premises;
 
iv.           Workers' Compensation Insurance, as required by law;
 
v.           Business Interruption Insurance in an amount equal to at least one
year's Rent; and
 
vi.           such other insurance in such amounts as the Landlord Parties may
reasonably require
from time to time so long as such coverages are also being required of a
majority of the tenants in the Adjacent Building and such coverages being
required by landlords of other comparable buildings located in the applicable
submarket for the Building.
 
b. All insurance required to be carried by Tenant (i) shall contain a provision
that (x) no act or omission of Tenant shall affect or limit the obligation of
the insurance company to pay the amount of any loss sustained, and (y) it shall
be noncancellable and/or no material change in coverage shall be made thereto
unless the Landlord Parties receive thirty (30) days' prior notice of the same,
by certified mail, return receipt requested, and (ii) shall be effected under
valid and enforceable policies issued by reputable insurers permitted to do
business in the State of Texas and rated in Best's Insurance Guide, or any
successor thereto as having a "Best's Rating" of at least "A-" and a "Financial
Size Category" of at least "X" or, if such ratings are not then in effect, the
equivalent thereof or such other financial rating as Landlord may at any time
consider appropriate.

 
 
I-1

--------------------------------------------------------------------------------

 

Texas and rated in Best's Insurance Guide, or any successor thereto as having a
"Best's Rating" of at least "A-" and a "Financial Size Category" of at least "X"
or, if such ratings are not then in effect, the equivalent thereof or such other
financial rating as Landlord may at any time consider appropriate.
 
c. On or prior to the Commencement Date, Tenant shall deliver to Landlord
appropriate policies of insurance, including evidence of waivers of subrogation
required to be carried pursuant to this Exhibit I and that the Landlord Parties
are named as additional insureds the "Tenant Policies"). Evidence of each
renewal or replacement of the Tenant Policies shall be delivered by Tenant to
Landlord at least ten (10) days prior to the expiration of the Tenant Policies.
In lieu of the Policies. Tenant may deliver to Landlord a certification from
Tenant's insurance company (on the form currently designated "Acord 27"
(Evidence of Property Insurance) and "Acord 25-S" (Certificate of Liability
Insurance), or the equivalent, provided that attached thereto is an endorsement
to Tenant's commercial general liability policy naming the Landlord Parties as
additional insureds) which shall be binding on Tenant's insurance company, and
which shall expressly provide that such certification (i)conveys to the Landlord
Parties all the rights and privileges afforded under the Tenant Policies as
primary insurance, and (ii) contains an unconditional obligation of the
insurance company to advise all Landlord Parties in writing by certified mail,
return receipt requested, at least thirty (30) days in advance of any
termination or change to the Tenant Policies that would affect the interest of
any of the Landlord Parties.
 
2.             Landlord's Insurance.
 
a. Landlord, at its expense, shall obtain and keep in full force and effect
during the Term:
 
i.           a policy of commercial general liability insurance on an occurrence
basis against claims for personal injury, bodily injury, death and/or property
damage occurring in or about the Development, including the Complex, under which
Landlord is named as the insured and Tenant and any directors, officers,
employees, agents, or contractors of such persons or entities are named as
additional insureds (collectively, the "Tenant Parties"). Such insurance shall
provide primary coverage without contribution from any other insurance carried
by or for the benefit of the Tenant Parties, and Landlord shall obtain blanket
broad-form contractual liability coverage to insure its indemnity obligations
set forth in Section 30 of the Lease Agreement. The minimum limits of liability
shall be a combined single limit with respect to each occurrence in an amount of
not less than $3,000,000. The deductible or self insured retention amount for
such policy shall not exceed $1,000;
 
ii.           insurance against loss or damage by fire, and such other risks and
hazards as are insurable under then available standard forms of "Special Form
Causes of Loss" or "All Risk" property insurance policies with extended
coverage, insuring the Development, and all improvements therein, including
without limitation the Building ("Tenant's Property") and all alterations and
improvements to the same made by Landlord, for the full insurable value thereof
or replacement cost thereof, having a deductible amount (or self-insured
retention amount), not in excess of $100,000;
 
iii.           Workers' Compensation Insurance, as required by law.
 
b. All insurance required to be carried by Landlord (i) shall contain a
provision that (x) no act or omission of Landlord shall affect or limit the
obligation of the insurance company to pay the amount of any loss sustained, and
(y) it shall be noncancellable and/or no material change in coverage shall be
made thereto unless the Tenant Parties receive thirty (30) days' prior notice of
the same, by certified mail, return receipt requested, and (ii) shall be
effected under valid and enforceable policies issued by reputable insurers
permitted to do business in the State of Texas and rated in Best's Insurance
Guide, or any successor thereto as having a "Best's Rating" of at least "A-" and
a "Financial Size Category" of at least "X" or, if such ratings are not then in
effect, the equivalent thereof or such other financial rating as Landlord may at
any time consider appropriate.
 
c. On or prior to the Commencement Date, Landlord shall deliver to Tenant
appropriate policies of insurance, including evidence of waivers of subrogation
required to be carried pursuant to this Exhibit I and that the Tenant Parties
are named as additional insureds (the "Landlord Policies"). Evidence of each
renewal or replacement of the Landlord Policies shall be delivered by Landlord
to Tenant at least ten (10) days prior to the expiration of the Landlord
Policies. In lieu of the Landlord Policies, Landlord may deliver to Tenant a
certification
 

 
I-2

--------------------------------------------------------------------------------

 

from Landlord's insurance company (on the form currently designated "Acord 27"
(Evidence of Property Insurance) and "Acord 25-S" (Certificate of Liability
Insurance), or the equivalent, provided that attached thereto is an endorsement
to Landlord's commercial general liability policy naming the Tenant Parties as
additional insureds) which shall be binding on Landlord's insurance company, and
which shall expressly provide that such certification (i) conveys to the Tenant
Parties all the rights and privileges afforded under the Landlord Policies as
primary insurance, and (ii) contains an unconditional obligation of the
insurance company to advise all Tenant Parties in writing by certified mail,
return receipt requested, at least thirty (30) days in advance of any
termination or change to the Landlord Policies that would affect the interest of
any of the Tenant Parties.
 
3.           Waiver of Subrogation.
 
Landlord and Tenant shall each procure an appropriate clause in or endorsement
to any property insurance covering the Complex and personal property, fixtures
and equipment located therein, wherein the insurer waives subrogation or
consents to a waiver of right of recovery, and Landlord and Tenant agree not to
make any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from fire or other
hazards to the extent covered by the property insurance that was required to be
carried by that party under the terms of the Lease Agreement. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for, (i) damage to any alterations or improvements exceeding
Building Standard Installations, (ii) Tenant's Property, and (iii) any loss
suffered by Tenant due to interruption of Tenant's business except as may be
otherwise specifically provided in the Lease Agreement.
 

 
I-3

--------------------------------------------------------------------------------

 

EXHIBIT J
 
RIGHT OF FIRST OFFER TO PURCHASE THE BUILDING
 
1.  Subject to the terms and provisions hereof, in the event Landlord elects to
sell the Building, Landlord shall deliver written notice (the "Purchase Notice")
thereof to Tenant identifying the purchase price (the "Purchase Price") and
other economic terms and conditions which Landlord would be willing to accept
from a third party buyer, and Tenant shall have the right to purchase the
Building on the terms and conditions set forth in the Purchase Notice. Tenant's
right to purchase the Building pursuant to this Exhibit J shall expire thirty
(30) days from the date Tenant receives the Purchase Notice, unless within such
thirty (30) day period, Tenant gives Landlord written notice of its election to
purchase the Building on the terms and conditions set forth in the Purchase
Notice. If Tenant does not elect to purchase the Building on the terms and
conditions set forth in the Purchase Notice (the failure of Tenant to deliver
Landlord written notice of such election within said thirty (30) day period
shall be deemed an election by Tenant not to purchase the Building on the terms
and conditions set forth in the Purchase Notice), and Landlord fails to sell the
Building to a third party within one (1) year following Tenant's rejection (or
deemed rejection) of the offer, Landlord shall once again be obligated to comply
with the terms and provisions of this Section 1 to the extent Landlord continues
to pursue the sale of the Building; provided, however, the Purchase Notice
provided to Tenant shall include the Purchase Price and other economic terms and
conditions which Landlord would then be willing to accept from a third party
buyer. Similarly, if Tenant does not elect to purchase the Building on the terms
and conditions set forth in the Purchase Notice (the failure of Tenant to
deliver Landlord written notice of such election within said thirty (30) day
period shall be deemed an election by Tenant not to purchase the Building on the
terms and conditions set forth in the Purchase Notice), and within one (1) year
following Tenant's rejection (or deemed rejection) of the offer Landlord intends
to accept a purchase price from a third party for the Building that is less than
ninety percent (90%) of the Purchase Price, Tenant shall again have a right of
first offer as set out above, provided that Tenant shall have ten (10) days to
respond to the Purchase Notice.
 
2.  If Tenant elects to purchase the Building, as provided above, Landlord and
Tenant shall enter into a purchase and sales contract (the "Contract") on
Seller's then standard form of purchase and sale agreement for a commercial
building subject to Tenant's and its counsel's reasonable review and revisions,
which shall include, among other things, that the sale shall be by Special
Warranty Deed and shall contain the standard provisions with respect to
assignment of permits, warranties, service contracts and the like. The parties
agree that all terms of the purchase of the Building not enumerated in the
Purchase Notice (the "Other Terms"), shall be negotiated by the parties if and
when the Tenant elects to purchase the Building, as provided above, and such
terms shall be reflected in the Contract. If the parties cannot agree to the
Other Terms within twenty (20) days after the date Tenant gives notice of its
election to purchase the Building. Landlord and Tenant shall submit to
nonbinding mediation in Harris County, Texas in order to agree upon the Other
Terms. The parties agree that an individual of each entity with the authority to
make a decision regarding the Other Terms shall attend the mediation. The
Landlord and Tenant shall agree upon a list of possible mediators within ten
(10) days of the initial request for mediation. Once a mediator has agreed to
mediate the parties' dispute, such mediator shall convene the mediation within
ten (10) days of the request of either party, and the mediation shall last as
long as the mediator reasonably deems necessary, without regard to business days
or hours, but in no event longer than fifteen (15) days. In the event the
parties are unable to reach agreement on the Other Terms at the conclusion of
the mediation, the right of first offer referenced in this Exhibit J  shall
terminate and be of no further force and effect. In such case, the Lease
Agreement shall not be affected by the termination of this right of first offer
and shall continue in full force and effect.
 
3.  Any closing under this Exhibit J shall take place at the offices of Partners
Title Company, 712 Main Street, Suite 2000E, Houston, Texas 77002 (or such other
title company designated by Landlord), no later than sixty (60) days after the
date of exercise of the right of first offer. Landlord shall convey the Building
to Tenant by special warranty deed, subject to those certain matters then
currently affecting the Building. Each party shall pay for closing costs which
are customarily paid by such party in similar real estate transactions pursuant
to a closing under this Exhibit J
 
4.  Tenant's rights under Section 1 of this Exhibit J shall not apply to a sale
of the Building by Landlord to an Affiliate (defined below), provided that
Tenant's rights under said Section 1 shall survive a sale to Landlord's
Affiliate. "Affiliate", as used in this Exhibit J shall mean an entity
controlling, controlled by, or under common control with Landlord.
 
 
 
J-1

--------------------------------------------------------------------------------

 
 
 
5.  Notwithstanding anything to the contrary contained in this Exhibit J. the
right of first offer reflected in Section 1 above shall (i) not impact or affect
the ability of any mortgagee of Landlord (or a Landlord Affiliate) to pursue
such remedies as may be provided under the applicable financing documents
secured by the Building and (ii) be subject to Landlord's satisfaction of all
terms and conditions applicable to a sale of the Building, as set forth in said
applicable financing documents. Any such mortgagee shall not be required to
offer the Building to Tenant pursuant to Section 1 above in connection with a
foreclosure of such mortgagee's mortgage or by acceptance of a deed-in-lieu of
such foreclosure.
 
6.  The right of first offer to purchase the Building as provided herein can be
exercised only if, at the time of such exercise, (i) no Tenant Event of Default
has occurred and is continuing, and (ii) Tenant is in possession of the entire
Leased Premises (unless Landlord, in its sole discretion, elects to waive either
such condition). Tenant shall not have the right to assign the rights described
herein to any assignee of this Lease Agreement or sublessee of the Leased
Premises, nor may any such assignee or sublessee exercise or be entitled to the
benefits of same.



 
J-2

--------------------------------------------------------------------------------

 

EXHIBIT K
 
FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
 
THIS AGREEMENT is made and entered into by and among THE OHIO NATIONAL LIFE
INSURANCE COMPANY, an Ohio corporation with its principal office located at One
Financial Way, Cincinnati, Ohio 45242 ("Lender"); TAX MASTERS, INC., a Nevada
corporation with its principal office located at 2020 Dairy Ashford Road,
Houston, Harris County, Texas 77077 ("Tenant"); and DAP PLAZA, a California
limited partnership with its principal office located at c/o Shapco Inc., 1666
20th Street, Santa Monica, California 90404 ("Landlord");
 
WITNESSETH:
 
WHEREAS, Landlord owns the real property described in Exhibit A attached hereto
and made a part hereof, which real property is improved with two (2) office
buildings and related parking garages (collectively, the "Property");
 
WHEREAS, Landlord has leased a portion of the Property designated as 2020 Dairy
Ashford Plaza, Houston, Texas 77077 (the "Premises") to Tenant pursuant to the
terms of that certain Lease Agreement, dated July 31, 2009 (the "Lease"); and
 
WHEREAS, Landlord has mortgaged the Property to Lender (the "Mortgage") and
assigned Landlord's rights under the Lease to Lender; and
 
WHEREAS, Lender has required the subordination of Tenant's rights under the
Lease as a material condition to extending a loan to Landlord secured by the
Mortgage; and
 
WHEREAS, Tenant acknowledges that the above described mortgage financing will be
beneficial to Tenant and agrees to subordinate its rights under the Lease to the
lien of the Mortgage on the condition that Lender agree not to disturb Tenant's
occupancy of the Premises in the event of Lender's exercise of its remedies
under the Mortgage; and
 
WHEREAS, the parties hereto desire to more fully set forth herein their
respective rights and obligations;
 
NOW, THEREFORE, in consideration of Lender's extension of the above-described
mortgage financing to Landlord and the benefit derived by Tenant therefrom, and
in further consideration of the respective undertakings herein, the parties
hereto agree as follows:
 
1.            Subordination. The Lease and Tenant's leasehold estate created
thereby shall be and are
completely and unconditionally subject and subordinate to the lien of the
Mortgage and to all the terms, conditions and provisions thereof, to all
advances made or to be made thereunder, and to any renewals, extensions,
modifications or replacements thereof, as fully, to all intents and purposes, as
if the Mortgage had been recorded prior to the execution of the Lease.
 
2.           Assignment of Rents. Tenant acknowledges that Landlord has assigned
rents under the Lease to
Lender, and Tenant agrees with Landlord and Lender to make all rent and other
payments required under the Lease directly to Lender on and after receipt by
Tenant of a written notice from lender that such rents should be paid to lender.
Landlord hereby authorizes Tenant to pay rents to lender in reliance upon such
notice without further inquiry by Tenant or authorization from Landlord.
Landlord agrees that Tenant's paying Lender pursuant to such notice shall
discharge the obligation of Tenant to make any payment so made to Landlord.
Tenant's compliance with the provisions of this paragraph 2 shall be a condition
to Lender's nondisturbance covenant in paragraph 3 hereof.
 

 
K-1

--------------------------------------------------------------------------------

 


HOU 2925123 9
3.           Nondisturbance. In the event that Lender subsequently exercises its
remedies under the Mortgage, Lender agrees not to disturb Tenant's occupancy of
the Premises or join Tenant in any foreclosure or other judicial proceeding
(unless necessary to foreclose the Mortgage and then only for such purpose and
not for the purpose of terminating the Lease), if and so long as Tenant is not
then in default of Tenant's obligations under the Lease at the time of such
foreclosure or proceeding.
 
4.           Attornment. Tenant hereby agrees, in the event of Lender's
foreclosure of the Mortgage, to continue to pay rent and perform Tenant's other
obligations under the Lease, and to attorn to and recognize Lender, or any other
purchaser at foreclosure sale or from Lender (collectively "Successor
Purchaser"), as the successor to Landlord under the Lease. The Lease shall
remain in full force and effect according to its terms, subject to the
limitations set forth in the following paragraph.
 
Lender and any Successor Purchaser agree to be bound by and to perform the
obligations of Landlord under the Lease after succeeding to landlord's interest
under the Lease; provided, however, that Lender or a Successor Purchaser shall
not, as with respect to Landlord or any other prior party as "Landlord" under
the Lease, be:
 
(a)           bound by or liable for any act or omission of Landlord occurring
prior to lender's or a Successor Purchaser's succeeding to Landlord's interest
under the Lease, including without limitation any offsets or defenses claimed by
Tenant to payment of rent arising from any act or omission of Landlord occurring
prior to Lender's or such Successor Purchaser's succeeding to Landlord's
interest; or
 
(b)           bound by any rent or additional rent paid by Tenant to Landlord
for more than one month in advance; or
 
(c)           responsible for any security deposit paid to Landlord which is not
in Lender's or a Successor Purchaser's actual possession; or
 
(d)           bound by any modification of the Lease entered into without
Lender's consent.
 
5.           Lender's Responsibilities. Except as described in this Agreement,
no duty or responsibility is imposed on Lender to perform or comply with any of
the terms, provisions or conditions of the Lease required to be performed by
Landlord unless and until Lender acquires the Premises pursuant to foreclosure,
conveyance in lieu thereof, or in any other manner. In any event, lender shall
not be obligated to perform Landlord's duties and obligations under the Lease
after Lender transfers title and ownership of the Premises.
 
6.           Notice. All notices, consents and other communications pursuant to
the provisions of this Agreement shall be in writing and shall be sent by
registered or certified mail, return receipt requested, or by a reputable
commercial overnight carrier that provides a receipt, such as Federal Express or
Airborne, and shall be deemed received by the addressee two (2) days after
postmarked, or in the case of overnight carrier, one (1) day after deposited
with the carrier, and addressed as follows:
If to Lender:
 
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, Ohio 45242
Attention: Vice President, Mortgages & Real Estate

 
 
K-2

--------------------------------------------------------------------------------

 
 
If o Tenant:
 
2020 Dairy Ashford Drive
Houston, Texas 77077
Attention: Michael Wallace
 
If to Landlord:
 
c/o Shapco Inc.
I 666 20th Street
Santa Monica, California 90404
Attention: Jerry Witkow
 
or to such other address as shall from time to time have been designated by
written notice by such party to the other parties as herein provided.
 
7.            Right to Cure Lease Defaults. Tenant agrees to provide notice to
Lender of any default by Landlord under the Lease, and to allow Lender to cure,
at Lender's option and without affecting any other provisions hereof in the
event Lender elects not to cure, any such default within 30 days after receipt
of such notice, or such longer period as may be necessary so long as Lender is
diligently pursuing a cure of such default, prior to exercising any right Tenant
may have under the Lease to terminate the Lease.


8.            Miscellaneous. The provisions of this Agreement shall be governed
by and construed in accordance with the laws of the state where the Premises are
situated.


This Agreement is self-operative. No further documentation or action will be
required in the event Lender or a Successor Purchaser succeeds to Landlord's
interest in the Lease.


This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.
 

 
K-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed on the date of the acknowledgments hereinbelow, to be effective however
as of this 31 day of July, 2009.
 
 

 
(LENDER)
THE OHIO NATIONAL LIFE INSURANCE COMPANY
         
 
By:
 

--------------------------------------------------------------------------------

  Its:

 

--------------------------------------------------------------------------------

      
 

--------------------------------------------------------------------------------

                 
 

 
(TENANT)
TAX MASTERS, INC.
         
 
By:
 

--------------------------------------------------------------------------------

    Its:  
 

--------------------------------------------------------------------------------

 

 
 

 
(LANDLORD) DAP PLAZA
         
 
By:
Lenshap LLC, its general partner        
By:

--------------------------------------------------------------------------------

Leonard Shapiro, Manager

 
 
 
 
K-4

--------------------------------------------------------------------------------

 
 
 
STATE OF OHIO
)
 
) SS
COUNTY OF HAMILTON
)
   

 
The foregoing instrument was acknowledged before me this _____ day of
_______________________, 2009,  by
______________________________________________________ of THE OHIO NATIONAL LIFE
INSURANCE COMPANY, for and on behalf of said corporation.
 
 
 

 
 
 

--------------------------------------------------------------------------------

Notary Public

 
 
 
STATE OF TEXAS
)
 
) SS
COUNTY OF HARRIS
)
   

The foregoing instrument was acknowledged before me this _____ day of
_______________________, 2009,  by
______________________________________________________ of Tax Masters, Inc., for
and on behalf of said corporation.
 
 
 

 
 
 

--------------------------------------------------------------------------------

Notary Public

 
 
 
STATE OF CALIFORNIA
)
 
) SS
COUNTY OF _____________________________
)
   

 
The foregoing instrument was acknowledged before me this  _____ day of
_______________________, 2009,  by
______________________________________________________ by Leonard Shapiro,
Manager of Lenshap LLC, the general partner of DAP PLAZA, for and on behalf of
said limited partnership.
 
 

 
 
 

--------------------------------------------------------------------------------

Notary Public

 
 

 
 
 

--------------------------------------------------------------------------------

Notary Public

 
 
 
 
K-5

--------------------------------------------------------------------------------

 

Exhibit A
 
Legal Description
 
See Attached
 
 
K-6

--------------------------------------------------------------------------------
